FILED
                                                        United States Court of Appeals
                                                                Tenth Circuit

                                                                May 25, 2012
                                   PUBLISH                  Elisabeth A. Shumaker
                                                                Clerk of Court
                  UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT



 JAMES L. DeROSA,

       Petitioner-Appellant,
 v.                                                   No. 10-7084
 RANDALL G. WORKMAN, Warden,
 Oklahoma State Penitentiary,

        Respondent-Appellee.



        APPEAL FROM THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF OKLAHOMA
                 (D.C. No. 6:CV-05-00213-JHP-SPS)


Thomas D. Hird (Patti Palmer Ghezzi, with him on the briefs), Assistant Federal
Public Defenders, Oklahoma City, Oklahoma, for Petitioner-Appellant.

Jennifer L. Crabb, Assistant Attorney General (E. Scott Pruitt, Attorney General
of Oklahoma, with her on the briefs), Oklahoma City, Oklahoma, for Respondent-
Appellee.


Before BRISCOE, Chief Judge, O’BRIEN and MATHESON, Circuit Judges.


BRISCOE, Chief Judge.


      Petitioner James DeRosa, an Oklahoma state prisoner, was convicted of two

counts of first-degree felony murder and sentenced to death on both counts. The
two murders that were the subject of his convictions occurred on October 2, 2000.

DeRosa unsuccessfully challenged his convictions and sentences on direct appeal,

as well as in an application for state post-conviction relief. DeRosa then sought

federal habeas relief by filing a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. The district court denied his petition but granted a certificate of

appealability (COA) as to one issue. We, in turn, granted a COA on two

additional issues. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we now

affirm the decision of the district court.

                                             I

                                 Factual background

      The Oklahoma Court of Criminal Appeals (OCCA), in addressing DeRosa’s

direct appeal, outlined the relevant background facts of DeRosa’s crime:

            Around 9:00 p.m. on Monday, October 2, 2000, James L.
      DeRosa and John Eric Castleberry talked their way into the rural
      Poteau home of Curtis and Gloria Plummer and then robbed them,
      stabbed them, and cut their throats, leaving them dead on the floor.
      DeRosa and Castleberry then stole approximately $73 and left in the
      Plummers’ tan 1998 Chevrolet pickup truck. The Plummers knew
      DeRosa, because he had previously worked for them on their ranch.
      He and Castleberry were apparently allowed into the home, which
      had a security system, on the pretense of looking for a further work
      opportunity. FN4

             FN4 .Castleberry pled guilty to two counts of first-degree
             murder and testified against DeRosa, in exchange for a
             sentence of life without the possibility of parole. This
             Court’s description of what occurred within the
             Plummer home is based upon Castleberry’s trial
             testimony, which was entirely consistent with the

                                             2
      physical evidence in the case.

       DeRosa worked for the Plummers during the summer of
1999. FN5 He apparently began plotting to rob them sometime in the
spring of 2000. Chris Ford testified that during March or April of
2000, while DeRosa was renting a room in his home, DeRosa
approached him about an elderly couple in Monroe for whom he had
worked. DeRosa said they would be an “easy target” and asked Ford
to drop him off at their house, and then DeRosa would go in and rob
them. FN6

      FN5 . Janet Tolbert, the daughter of Curtis and Gloria
      Plummer, testified that DeRosa was allowed to work on
      the ranch as a favor to his mother. While DeRosa was
      working at the ranch, her father would ask Tolbert to
      check on him and make sure he had plenty of water.

      FN6 . DeRosa told Ford that when the man would pay
      him, he would just pull out his wallet, which had “big
      bills” in it, and pay him in cash. Ford testified that
      DeRosa planned to “go in there while they were asleep,
      gag ‘em, tape ‘em up, and then just leave with some
      money and take their vehicle[,] so that way he wouldn’t
      have to walk.”

       On Saturday, September 30, 2000, DeRosa brought up the idea
of robbing the Plummers to Eric Castleberry and Scotty White. FN7
The three men were hanging out in a bowling alley parking lot that
night, when DeRosa asked White if he would go with him to a house
in Howe, which belonged to people for whom he had previously
worked, and help him rob the owners. FN8 When White declined,
DeRosa asked Castleberry, and Castleberry agreed. DeRosa claimed
that the people “always carried a bunch of money on ‘em.” FN9
Castleberry testified that he and DeRosa needed money in order to
move to Corpus Christi, Texas, to find work. DeRosa spoke to
Castleberry again the next day, and Castleberry again agreed to go
into the house with DeRosa. They talked about using guns, but
decided to use knives when they were unable to obtain guns. FN10

      FN7 .
          Castleberry and White testified that they had known
      each other between three and six months at the time, but

                                  3
      only known DeRosa for a few weeks. White was
      initially charged with two counts of first-degree murder,
      along with DeRosa and Castleberry. He testified against
      DeRosa at both the preliminary hearing and at trial. By
      the time of the trial, his charges had been reduced to two
      counts of accessory after the fact. He later pled guilty to
      these charges and was sentenced to two twenty-five year
      sentences, run concurrently, with the last seven years on
      supervised probation.

      FN8 .
         Howe and Monrore [sic] are small towns in LeFlore
      County located near the Plummers’ home.

      FN9 .Castleberry and White both testified about the
      events leading up to and following the robbery and
      killing of the Plummers. Their testimony was almost
      entirely consistent.

      FN10 .Castleberry asked his friend Justin Wingo about
      getting a gun; and Christopher Ables testified that on
      that same Sunday, DeRosa asked Ables if he knew
      where he could get a gun.

       On Monday, October 2, 2000, while DeRosa, Castleberry, and
White were driving back to Poteau from Fort Smith, Arkansas (where
they had been visiting a friend in the hospital), DeRosa told the
others, “we’re going to do it tonight.” They agreed that White would
drop DeRosa and Castleberry off at the house, where they would rob
the Plummers and steal their old truck, and then White would meet
them at the top of Sugarloaf Mountain, where they would abandon
the truck. After attempting to track down Mavis Smith, a sister of
the friend in the hospital, and getting pulled over for speeding, FN11
the men went to their various homes to prepare for the robbery.
DeRosa obtained a white batting glove or golf glove from his home,
but when he couldn’t find “the other one,” he got a sock to wear on
his other hand. He told the others that he was going to get his
mother’s gun, but then decided against it, since it was registered in
her name. Castleberry already had two knives in his car, and they
decided to use those instead. FN12 Castleberry also had thick black
rubberized gloves for himself in his car.


                                   4
      FN11 .Highway Patrol Trooper Jim Sommers testified that
      at 7:10 p.m. that night, he pulled both Castleberry and
      Smith over for speeding, and that White and DeRosa
      were in Castleberry’s car.

      FN12 .
           Castleberry testified that one of the knives was a
      green-handled, “old-timer knife,” approximately twelve
      to fourteen inches long, and that the other was a
      lock-blade buck knife, which was about eight to nine
      inches long with the blade open. Castleberry and White
      both testified that Castleberry took the green-handled
      knife, and DeRosa took the buck knife.

       DeRosa gave White, who was by then driving Castleberry’s
car, directions to the Plummer home, and they arrived at
approximately 9:00 p.m. DeRosa told White to check back in about
ten to fifteen minutes, in case someone else was in the home. White
did so, and after seeing lights on throughout the home and no sign of
his friends, drove on to Sugarloaf Mountain. FN13 Meanwhile, DeRosa
and Castleberry, who were not wearing disguises or masks, rang the
bell at the Plummer home and were allowed in by Mrs. Plummer, in
order to talk to Mr. Plummer about possible work opportunities. FN14
Mr. Plummer was in the den watching Monday Night Football. After
chatting in their den for a few minutes, DeRosa pulled out his knife,
held it to the neck of Mr. Plummer, and told him to sit still. When
Mrs. Plummer grabbed the cordless phone and started trying to dial,
Castleberry yanked the base of the phone out of the wall, pulled out
his knife, held it to Mrs. Plummer’s neck, and told her to sit still.

      FN13 .White testified that he waited on top of Sugarloaf
      Mountain for thirty to sixty minutes and then came down
      to the bottom and waited another twenty minutes. He
      was about to leave when he saw DeRosa drive past,
      headed up the mountain, in the Plummers’ truck.

      FN14 .Castleberry testified that it was DeRosa’s idea to
      get into the house by asking about jobs.

      DeRosa stayed in the den with the Plummers while Castleberry
began going through bedrooms looking for things to steal. While he
was in the second bedroom, he heard DeRosa yell for him to come

                                  5
back and help him. Castleberry ran back to the den and observed
DeRosa, now standing near the door to the kitchen, struggling with
the Plummers. Castleberry testified that he saw DeRosa stabbing at
both of them and that he saw blood “all over” Mrs. Plummer. FN15
Castleberry also observed blood on the front and the side of Mr.
Plummer and saw DeRosa stab Mr. Plummer in the chest. FN16

      FN15 . The medical examiner, Dr. Andrew Sibley, testified
      regarding all of the wounds to Curtis and Gloria
      Plummer. Mrs. Plummer had five stab wounds to her
      back, one of which entered her left lung and another of
      which went into the liver. Both of these wounds could
      have been fatal in time. She also had a stab wound in
      her upper chest area, which passed into the left lung and
      also the aorta, which would have been fatal within three
      to five minutes; an incised wound to her left forearm,
      possibly a “defensive wound”; and a similar wound to
      the left side of her chin.

      FN16 .Mr. Plummer had two stab wounds on his front
      side, one in the abdominal area and one to the right
      collarbone area. He also had superficial wounds on the
      upper left side of his chest, and one of the stab wounds
      on his back was on the lower right side.

        Castleberry testified that he then went up behind Mrs.
Plummer, stuck his knife to her throat, slit her throat, and pulled her
backwards and threw her down on the loveseat. FN17 Castleberry then
stabbed Mr. Plummer “a couple of times” in the back. FN18 DeRosa
then pushed Mr. Plummer back toward the love seat and the
television. Castleberry testified that Mr. Plummer picked up the
cordless phone, which was on the floor, and begged the men to let
him call an ambulance for his wife, saying he would give them
anything they wanted if they would just let him get help for his wife.
DeRosa responded by picking up a marble-topped end table and
throwing it at him. The table hit Mr. Plummer on the head, and he
fell to the ground. FN19 DeRosa then walked over and slit his throat,
from ear to ear, and left him laying on the floor. FN20 Castleberry
then pulled Mrs. Plummer down off the loveseat and left her
facedown on the floor, near Mr. Plummer. FN21


                                   6
      FN17 .
           Mrs. Plummer had two significant wounds to her
      neck and throat area. One was a long wound on the
      bottom left side of the chin, extending down onto the
      neck. According to Dr. Sibley, the “question mark
      shape” of this wound indicated “movement” going on
      between the knife and the victim, and the wound would
      have been fatal over time. The other wound was a very
      jagged and complex wound on the right side of the neck,
      approximately four inches in length. This wound
      transected the windpipe and the right carotid artery and
      jugular vein. Dr. Sibley testified that the skin flaps and
      jagged edges of the wound indicated multiple passes or a
      “sawing action.”

      FN18 .
           Mr. Plummer had four stab wounds on his back.
      One of the wounds passed into the left lung and
      produced a significant amount of blood loss into the
      chest cavity. Another wound passed into the right lung.
      These two wounds would likely have been fatal over
      time, but not immediately.

      FN19 .Mr. Plummer had a blunt force wound to the left
      side of the head, as well as abrasions to the left side of
      his face and a significant cut on his right cheek.

      FN20 .The incised wound on Mr. Plummer’s neck was
      about seven inches in length and transected the trachea,
      the esophagus, and all the major arteries and veins in the
      neck, passing all the way to the spinal column. Dr.
      Sibley noted that the jagged areas around the wound did
      not indicate a “single pass,” but rather a repositioning
      and “sawing type of motion.”

      FN21 .
           The numerous pictures of the crime scene that were
      entered into evidence were entirely consistent with
      Castleberry’s description of what happened.

      The men then began ransacking the house looking for cash and
other valuables, but they found only Mr. Plummer’s wallet and Mrs.
Plummer’s purse. DeRosa took the cash out of the wallet, and
Castleberry dumped the purse onto the laundry room floor and took

                                   7
the cash. FN22 When they couldn’t find the keys for the older white
pickup parked outside, they decided to take the much newer, tan
Chevrolet pickup that was parked in the garage. DeRosa drove the
truck to the top of Sugarloaf Mountain, but decided not to leave it
there, thinking it would be “too obvious.” They met White on their
way back down. DeRosa told White to wait for a few minutes and
then meet them at the Poteau City Lake.

      FN22 .
           Castleberry testified that DeRosa said there was
      $73 in Mr. Plummer’s wallet and that DeRosa took the
      cash and stuck it in his pocket.

       Castleberry testified that when they got to the City Lake, they
“[p]ut the truck in the water and got in the water and rinsed the blood
off us and changed clothes.” White testified that as he pulled up, he
could see the back of the truck and its taillights, as the truck sank
into the lake. DeRosa and Castleberry put their wet, bloody clothing
into a black plastic garbage bag and put on fresh clothing, from out
of Castleberry’s car. Castleberry testified that he put all of his wet
clothing into the bag except his underwear, which he couldn’t find,
and that he threw his gloves and his knife into the lake. FN23 DeRosa
put his knife into the bloody sock that he had worn on his hand and
threw it into the water too. FN24

      FN23 .On October 4, 2000, Castleberry’s still damp
      underwear was discovered on the ground near where the
      truck had been submerged. On October 12, 2000, an
      investigator found his two black rubber gloves floating
      in the lake, approximately 100 feet apart.

      FN24 .
           Although investigators searched the lake for the
      knives, they were never recovered.

       The three men then got back in Castleberry’s car, drove to
Taco Bell, and bought themselves tacos using the money they had
stolen. Before dropping White off later that night, Castleberry told
White that they “ended up having to kill ‘em.” FN25 White was also
told that Castleberry and DeRosa were leaving for Corpus Christi the
next morning.

      FN25 .   White testified that while they were at the Lake,

                                      8
      DeRosa told him that they had stolen $63 from the
      Plummers and “trashed the house.” White stated that he
      “felt something wasn’t right,” after seeing DeRosa’s
      white baseball glove, with blood on it, on the ground.
      White testified that before he was dropped off at home
      that night, he asked what happened, and Castleberry
      said, “We didn’t only rob ‘em, we killed ‘em.” White
      also testified that DeRosa stated that he had stabbed the
      old man in the back and cut his throat, and that he had
      picked up a marble table and thrown it at the old man.
      DeRosa was worried about leaving fingerprints on the
      marble table. White testified that he did not know
      beforehand that anyone was going to be hurt or killed in
      the robbery.

        Castleberry and DeRosa later went to a campground area and
burned the clothing in the garbage bag, after spraying lighter fluid on
it. They were afraid that DeRosa’s combat boots would not burn
fully, so they dropped them over a bridge near Keota Landing. Later
that night Castleberry told their friend Justin Wingo, in DeRosa’s
presence, that they had just killed two people and how they had done
it. FN26 The next day Castleberry and DeRosa drove to Corpus
Christi, Texas, to the home of Castleberry’s father.

      FN26 .Wingo testified that he was riding in the front
      passenger seat of Castleberry’s car, with Castleberry
      driving and DeRosa in the back, when Castleberry told
      him that they went to the home of two people, who
      DeRosa used to worked for, and robbed them, stabbed
      them, slit their throats, took their money, and then stole
      their truck and drove it into the City Lake. Wingo
      testified that Castleberry was doing most of the talking,
      but that DeRosa was “agreeing with it and backing it
      up,” and that DeRosa said that he had “killed the old
      man . . . . hit him in the head with an end table and slit
      his throat and stabbed him.” Wingo testified that he
      thought Castleberry was playing a joke on him, but that
      when he found out, the next day, about a statewide
      manhunt for Castleberry and DeRosa, he told his parents
      what he knew, and they called the police.


                                   9
       The Plummer bodies were discovered the morning of October
3, 2000. FN27 On the morning of October 4, 2000, Scotty White, who
was eighteen years old and a high school senior at the time, informed
a teacher at his high school that he knew who killed the Plummers.
Later that morning he met with Sheriff Kendall Ballew and
investigator Shawn Ward, in the principal’s office, and told them that
DeRosa and Castleberry had killed the Plummers, how they did it,
what they did with the Plummers’ truck, and that they had left for
Texas. After the interview the officers discovered the truck in the
Poteau City Lake, right where White said it would be.

      FN27 .
           The bodies were discovered by Roger Murray, who
      worked for the Plummers around the ranch at the time,
      and Tonya Woodruff, their granddaughter. Murray
      contacted Woodruff, who lived nearby and had a key to
      the home, when the Plummers did not answer their door
      that morning.

       Although White initially tried to minimize his own
involvement, saying that the other men just told him about what had
happened, the investigating officers were suspicious about the extent
of his knowledge, and took him to the district attorney’s office for
further interviewing. Shortly after 1:00 p.m. that afternoon, after
White was Mirandized, he told the investigating officers additional
details about what had happened, including the fact that he had
dropped the others off at the Plummer home. In a third interview,
conducted after a break of only a few minutes (in order for White to
look at an atlas), White told them that DeRosa and Castleberry had
gone to Corpus Christi.

        Castleberry and DeRosa were arrested by local officers in
Corpus Christi, outside the home of Castleberry’s father, that same
evening. When the arresting officer informed DeRosa that he was
being arrested on two counts of first-degree murder in an Oklahoma
case, DeRosa said, “Yeah, I heard about what happened to those
people. We had just visited ‘em so my prints are probably out there.”
Sheriff Ballew and Shawn Ward arrived in Corpus Christi on October
5, 2000, to transport DeRosa and Castleberry back to Oklahoma.
After being advised of his Miranda rights and agreeing to waive
them, Castleberry agreed to talk with Ballew and Ward. Though he
initially denied involvement in the Plummer killings, Castleberry

                                 10
      then relented, and in a tape-recorded interview, told Ballew and
      Ward essentially the same detailed story that he testified to at trial.

DeRosa v. State, 89 P.3d 1124, 1129-1133 (Okla. Crim. App. 2004) (DeRosa I).

                             The state trial proceedings

      On October 4, 2000, DeRosa was charged by information in the District

Court of LeFlore County, Oklahoma, Case Number CF-00-635, with two counts

of first-degree felony murder. The prosecution subsequently filed a bill of

particulars alleging that DeRosa “should be punished by death due to the

following aggravating circumstances”: (1) the murders were especially heinous,

atrocious, or cruel; and (2) the murders were committed for the purpose of

avoiding or preventing lawful arrest or prosecution. State ROA at 101, 105, 220.

      Three attorneys from the Oklahoma Indigent Defense System (OIDS) were

appointed to represent DeRosa: James Rowan, Jason Spanich, and James Lockard.

      The case proceeded to trial on October 15, 2001. At the conclusion of the

first-stage evidence, the jury found DeRosa guilty of both counts of first-degree

felony murder. The case proceeded immediately to the sentencing phase of trial.

At the conclusion of the second-stage evidence, which incorporated by reference

all of the first-stage evidence, the jury found the existence of both alleged

aggravating circumstances with respect to each of the counts of conviction. The

jury in turn fixed DeRosa’s punishment at death for each of the two counts of

conviction.


                                          11
      On October 19, 2001, the state trial court formally sentenced DeRosa to

death for each of the two murder convictions. Judgment in the case was entered

on November 30, 2001.

                                DeRosa’s direct appeal

      DeRosa’s lead trial attorney, OIDS attorney James Rowan, filed a notice of

intent to appeal on his behalf. James Lockard, one of the OIDS attorneys who

was appointed to represent DeRosa at trial, continued to represent DeRosa on

direct appeal and filed an appellate brief asserting nine propositions of error.

      On April 22, 2004, the OCCA issued an opinion affirming the convictions

and sentences. DeRosa I, 89 P.3d at 1158. DeRosa, after unsuccessfully seeking

a rehearing from the OCCA, filed a petition for writ of certiorari with the United

States Supreme Court. That petition was denied on January 10, 2005. DeRosa v.

Oklahoma, 543 U.S. 1063 (2005).

                DeRosa’s application for state post-conviction relief

      On March 25, 2004, DeRosa, represented by private counsel, filed an

application for state post-conviction relief and a verified motion for evidentiary

hearing on his post-conviction claims. In his first proposition of error, DeRosa

alleged that his trial counsel was ineffective for failing to (a) rehabilitate a

prospective juror regarding her willingness to consider the death penalty; (b)

object to the district attorney’s efforts to limit the jury’s consideration of

mitigating evidence; and (c) request that the state trial court instruct the jury

                                           12
regarding DeRosa’s right not to testify. In his second proposition of error,

DeRosa argued that his appellate counsel was ineffective for failing to raise the

four distinct issues on direct appeal. In his third proposition of error, DeRosa

asserted a claim of cumulative error, arguing that the combination of errors raised

in his direct appeal and on post-conviction rendered his death sentences

unconstitutional.

      On May 3, 2004, less than one month after it denied DeRosa’s direct

appeal, the OCCA issued an order denying DeRosa’s application for post-

conviction relief and his motion for an evidentiary hearing. The OCCA

concluded that all of DeRosa’s claims of ineffective assistance of trial counsel

were procedurally barred due to DeRosa’s failure to assert them on direct appeal.

The OCCA in turn rejected DeRosa’s ineffective assistance of appellate counsel

claims on the grounds that the failure of DeRosa’s appellate counsel to raise the

issues identified by DeRosa did not constitute deficient performance. Lastly, the

OCCA concluded that DeRosa’s claim of cumulative error was barred by res

judicata.

                       DeRosa’s federal habeas proceedings

      DeRosa initiated these federal habeas proceedings on May 13, 2005, by

filing motions for appointment of counsel and to proceed in forma pauperis. The

district court granted those motions and appointed counsel to represent DeRosa.

      On December 23, 2005, DeRosa’s appointed counsel filed a petition for

                                         13
writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition asserted twelve

grounds for relief: (1) that trial counsel’s failure to investigate fully and to

present readily available evidence in mitigation denied DeRosa effective

assistance of counsel and a fair sentence procedure; (2) the denial of DeRosa’s

change of venue motion deprived DeRosa of a fair trial; (3) DeRosa’s right to a

fair jury was violated when the trial court excused improperly a prospective juror

who was able to consider all sentencing options; (4) the improper actions of the

prosecutor denied DeRosa a fair trial and reliable sentencing; (5) the irrelevant

and inadmissible comments of witness Janet Tolbert denied DeRosa a fair trial

and sentencing determination; (6) admission of the victim-impact evidence denied

DeRosa a fair trial; (7) DeRosa was deprived of a fair sentencing determination

due to the trial court’s failure to instruct the jury that it had to find beyond a

reasonable doubt that the aggravating circumstances found to exist outweighed

the mitigating circumstances, and DeRosa’s appellate counsel was ineffective for

failing to present this claim on direct appeal; (8) the murder-to-avoid-arrest

aggravating circumstance was not established by sufficient evidence and was

unconstitutional as applied to DeRosa; (9) the heinous, atrocious, or cruel

aggravating circumstance was not properly defined; (10) the jury was not told that

DeRosa had a constitutional right not to testify; (11) the cumulative effect of

numerous errors denied DeRosa a fair trial under the Eighth and Fourteenth

Amendments; and (12) the lethal injection protocols proposed to be used by the

                                           14
State of Oklahoma violate the Fifth, Eighth, and Fourteenth Amendments.

      On September 27, 2010, the district court issued an opinion and order

denying DeRosa’s petition. Judgment was entered in the case that same day.

      DeRosa filed a timely notice of appeal and a motion for COA. On

November 1, 2010, the district court granted DeRosa a COA with respect to his

ineffective assistance of trial counsel claim, but denied DeRosa’s motion with

respect to all of the other issues asserted in the petition.

      We subsequently granted DeRosa a COA with respect to two additional

issues: (1) whether the cumulative effect of the improper comments of the

prosecuting attorney made during both phases of trial was harmless; and (2)

whether allowing the jury to hear the responses of two victim-impact witnesses

who testified during the penalty phase of trial was harmless constitutional error.

                                            II

      Our review of DeRosa’s appeal is governed by the provisions of the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA). Snow v.

Sirmons, 474 F.3d 693, 696 (10th Cir. 2007). Under AEDPA, the standard of

review applicable to a particular claim depends upon how that claim was resolved

by the state courts. Id.

      If a claim was addressed on the merits by the state courts, we may not grant

federal habeas relief on the basis of that claim unless the state court decision “was

contrary to, or involved an unreasonable application of, clearly established

                                           15
Federal law, as determined by the Supreme Court of the United States,” 28 U.S.C.

§ 2254(d)(1), or “was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding,” id. § 2254(d)(2). “When

reviewing a state court’s application of federal law, we are precluded from issuing

the writ simply because we conclude in our independent judgment that the state

court applied the law erroneously or incorrectly.” McLuckie v. Abbott, 337 F.3d

1193, 1197 (10th Cir. 2003). “Rather, we must be convinced that the application

was also objectively unreasonable.” Id. “This standard does not require our

abject deference, . . . but nonetheless prohibits us from substituting our own

judgment for that of the state court.” Snow, 474 F.3d at 696 (internal quotation

marks omitted).

      If a claim was not resolved by the state courts on the merits and is not

otherwise procedurally barred, our standard of review is more searching. That is,

because § 2254(d)’s deferential standards of review do not apply in such

circumstances, we review the district court’s legal conclusions de novo and its

factual findings, if any, for clear error. McLuckie, 337 F.3d at 1197.

                                         III

                       Ineffective assistance of trial counsel

      In Proposition One of his appellate brief, DeRosa contends that his trial

counsel was constitutionally ineffective for failing to contact and present during

the second stage of trial “crucial, obvious witnesses available and willing to

                                         16
testify” on DeRosa’s behalf. Aplt. Br. at 9. In support, DeRosa argues “that the

entire mitigation effort [at trial] flowed from, and was shaped by, [his] mother

Cassie (Naydan) DeRosa.” Id. at 14. But, he argues, “Cassie DeRosa was, in

truth, a raging sociopath with an unimaginably destructive effect on [him],” and

“[t]his is a horror story, both biologically and environmentally, that the jury

should have heard.” Id. In turn, DeRosa contends that his counsel should have

located and presented as witnesses during the second-stage proceedings (a) his

maternal grandmother, Connie Naydan Carroll, (b) his father, James Money, (c)

his maternal uncle, Michael Naydan, (d) his high school counselor, Virginia Poe,

and (e) his high school track coach, Stan Stone.

      a) Exhaustion of state court remedies

      It is undisputed that DeRosa never presented his claim of ineffective

assistance of trial counsel to the Oklahoma state courts for review. Generally

speaking, we may not review a claim for federal habeas relief unless “the

applicant has exhausted the remedies available in the courts of the State.” 28

U.S.C. § 2254(b)(1)(A). AEDPA, however, allows for a “State, through counsel,

[to] expressly waive[] the [exhaustion] requirement.” 28 U.S.C. § 2254(b)(3).

And respondent in this case has done precisely that. Accordingly, we shall

proceed to review de novo the merits of DeRosa’s claim. 1


      1
          At our direction, the parties filed supplemental briefs addressing the
                                                                         (continued...)

                                           17
      b) Applicable federal law

      DeRosa’s claim is governed by the standards outlined in Strickland v.

Washington, 466 U.S. 668 (1984). In Strickland, the Supreme Court held that

“[a] convicted defendant’s claim that counsel’s assistance was so defective as to

require reversal of a conviction or death sentence has two components.” Id. at

687. “First,” the Court noted, “the defendant must show that counsel’s

performance was deficient.” Id. “This requires showing that counsel made errors

so serious that counsel was not functioning as the ‘counsel’ guaranteed the

defendant by the Sixth Amendment.” Id. “Second,” the Court noted, “the

defendant must show that the deficient performance prejudiced the defense.” Id.

“Unless a defendant makes both showings,” the Court held, “it cannot be said that

the conviction or death sentence resulted from a breakdown in the adversary

process that renders the result unreliable.” Id.

      Notably, the Supreme Court has “declined to articulate specific guidelines

for appropriate attorney conduct and instead ha[s] emphasized that ‘[t]he proper

measure of attorney performance remains simply reasonableness under prevailing


      1
       (...continued)
United States Supreme Court’s recent decision in Martinez v. Ryan, 132 S. Ct.
1309 (2012). “The precise question” at issue in Martinez was “whether
ineffective assistance in an initial-review collateral proceeding on a claim of
ineffective assistance at trial may provide cause for a procedural default in a
federal habeas proceeding.” Id. at 1315. Because respondent has expressly
waived the exhaustion requirement and is not asserting procedural default, we
conclude that Martinez has no impact on this case.

                                          18
professional norms.’” Wiggins v. Smith, 539 U.S. 510, 521 (2003) (quoting

Strickland, 466 U.S. at 688). There is a strong presumption that “an attorney

acted in an objectively reasonable manner and that an attorney’s challenged

conduct might have been part of a sound trial strategy.” Bullock v. Carver, 297

F.3d 1036, 1046 (10th Cir. 2002) (emphasis omitted). And, because “[t]here are

countless ways to provide effective assistance in any given case,” “[e]ven the best

criminal defense attorneys would not defend a particular client in the same way.”

Strickland, 466 U.S. at 689.

      c) The merits of DeRosa’s claim

      As a threshold matter, it is well established that “insufficient preparation of

the mitigation case can constitute ineffective assistance of counsel.” Wilson v.

Sirmons, 536 F.3d 1064, 1142 (10th Cir. 2008) (citing Williams v. Taylor, 529

U.S. 362, 395 (2000)). “But this is so only if the investigation fails to . . .

uncover significant mitigating evidence.” Id. at 1143. And, even if counsel’s

performance is determined to have been deficient, DeRosa must further establish

that the deficient performance prejudiced his defense. Strickland, 466 U.S. at 691

(“An error by counsel, even if professionally unreasonable, does not warrant

setting aside the judgment of a criminal proceeding if the error had no effect on

the judgment.”).

      In order to assess both prongs of the Strickland test, we shall begin by

reviewing the mitigating evidence that was actually presented by DeRosa’s trial

                                           19
counsel. We will then review the additional mitigating evidence that DeRosa now

contends should have been presented.

      Mitigating evidence presented at trial:

      At the sentencing phase of trial, DeRosa’s appointed counsel presented

testimony from the following five witnesses:

      Jason DeRosa - Jason is DeRosa’s older half-brother (they have the same

mother, but different fathers). Jason testified at length about DeRosa’s unstable

and painful childhood, including the fact that, when DeRosa was approximately

three years old, their mother Cassie, in order to facilitate her own military

training, left them in a full-time daycare center for a lengthy period of time, at the

end of which their maternal grandmother retrieved them and took them to Dallas

to live with her for approximately three years. From there, Jason testified,

DeRosa was taken in by his biological father, James Money, Sr. (Money), and

DeRosa lived with Money and his new family for approximately five years. At

the approximate age of eleven, DeRosa moved to Indianapolis to live with his

mother, her new husband, James DeRosa Sr. (DeRosa Sr.), and Jason. In 1992,

DeRosa Sr. died while on active duty in the military. Jason testified that “[t]here

was no structure to [DeRosa’s] life, through the . . . whole childhood and up until

he was an adult,” Tr. at 602, and that DeRosa “felt like he didn’t belong a lot of

times,” id. at 603. Jason further testified that he loved DeRosa and he asked the

jury to spare DeRosa’s life.

                                          20
      Cassie DeRosa - Cassie, DeRosa’s mother, testified that DeRosa was born

on March 17, 1977, in Irving, Texas, and that at the time of his birth their family

included herself, her then-husband, Money, and her son Jason. A few weeks after

DeRosa was born, she testified, Money stole approximately $1,500 from his

employer and fled to San Francisco. Money returned to Irving approximately four

months later. Shortly thereafter, Cassie testified, she came home one day to find

Money on the couch with a male lover. She testified that she responded by

moving out of the family’s house with her two sons, and proceeded to try to raise

them by herself.

      According to Cassie, her mother did not help her with raising the two boys.

She testified: “My mother doesn’t – my mother never cared for me. A few years

ago, she finally gave me an answer when I asked why, and she said, well, you

were defective. So she never liked me much. She never – when she wanted

something or needed me, or needed help or wanted something, then I was her

daughter, and other than that, I wasn’t her daughter and she didn’t care for

Jimmy, Jr. [i.e., DeRosa.] Jimmy, Jr. looked like me, from the day he was born

he was defective, and so it’s like she – she loved Jason, and loved him above

everything, but the other two-thirds, you know, didn’t count.” Id. at 610.

      Cassie testified that on the morning of November 28, 1978, she enlisted in

the military, and later that afternoon filed for divorce from Money. She testified

that she did so in that particular order because she would not have been allowed

                                         21
to enlist if she was a single mother. According to Cassie, she left for basic

training in late December 1978, and her mother agreed to take care of Jason, “but

she didn’t keep [DeRosa].” Id. at 612. DeRosa was apparently left to be cared

for by a roommate of Cassie’s. Later on, Cassie testified, she was selected to

attend a drill sergeant academy in Fort Leonard Wood, Missouri. Her mother, she

testified, refused to take her boys because of the expense, and instead “located

this daycare center at Lawton[, Oklahoma, that was] specifically tailor-made to

military people with children that get called out.” Id. Cassie testified that she

proceeded to place her sons in the daycare center and left for training. When she

returned approximately two-and-a-half weeks later, she testified, her “mother had

been there earlier that day” and had “taken [her] kids on grounds of

abandonment.” 2 Id. at 614. Cassie testified that she had given the director of the

daycare center a letter forbidding them from allowing her mother to take custody

of the boys, but she testified that her mother forged a document in order to obtain

their custody. Cassie also testified that her mother obtained restraining orders

prohibiting Cassie from having contact with her boys, and that when she (Cassie)

actually attempted to visit her boys on one occasion, her mother threatened to kill

her and chased her away at high speed in an automobile.



      2
       The other evidence presented at trial, as well as the additional evidence
now pointed to by DeRosa, indicates that Cassie in fact left the boys in the
daycare center for at least a month.

                                         22
      Cassie testified that approximately two months after her mother took the

boys from the daycare center, her mother sent DeRosa to Boston to live with

Money.

      According to Cassie, when she remarried DeRosa Sr. in 1985, her mother

told her she deserved her children and could have them back. She testified that

Jason returned to live with her in 1987, and that DeRosa returned to live with

them in April 1988. Cassie testified that she soon realized, however, that DeRosa

was “a handful” and had problems with authority and discipline. Id. at 618.

      In August 1988, Cassie testified, she, DeRosa Sr., and the two boys moved

to Germany. In Germany, DeRosa engaged in inappropriate behaviors and

eventually had to be sent back to Arkansas to be admitted temporarily to a

hospital psychiatric unit for treatment for concentration hyperactivity disorder and

severe depression. According to Cassie, DeRosa was depressed about the

physical and mental abuse he had suffered, and she testified that they suspected

he had been sexually molested at some point by Money. Cassie testified that

DeRosa, “even at sixteen, seventeen, eighteen, nineteen years old” would “just

stand in the middle of the room and scream,” and that she would hold him in a

rocking chair and he would say, ‘Make the pain go away, mom. Make the pain go

away.’” Id. at 623.

      Cassie opined that she likewise suffered from depression and concentration

hyperactivity disorder, and she testified that after her mother took her boys, she

                                         23
“ended up becoming a functioning alcoholic for quite sometime until [she] went

and got . . . psychological treatment.” Id. at 625.

       After DeRosa was discharged from psychiatric treatment, he attended high

school in Oklahoma. Cassie testified that DeRosa was smart, but was bored with

school and had problems with his grades. And she testified that he would

intentionally fail or make bad grades in order to prevent good things from

happening. “It was almost like he didn’t want anything good to happen to him,”

she testified. Id. at 629.

       Following graduation from high school in 1995, Cassie testified, DeRosa

joined the Army. He received a bad-conduct discharge, however, for stealing a

car, and was sentenced to ten months in the military correctional facility at Fort

Sill, Oklahoma. After completing that sentence, Cassie testified, DeRosa returned

to Poteau, Oklahoma, and lived with her for some time while working a series of

low-paying restaurant and retail jobs.

       In April 1999, Cassie testified, she began working for the Plummers,

helping to maintain all of the houses, lawns, and equipment on their rural

property. Cassie testified that from mid-August to mid-September of 1999, she

had to leave Poteau to attend a thirty-day annual training session with the Army

reserves, and during that time the Plummers agreed to allow DeRosa to fill in for

her.

       Ultimately, Cassie testified that, although she did not condone DeRosa’s

                                          24
actions in robbing and murdering the Plummers, she still loved him, and she

asked the jury to spare his life. In doing so, she stated: “He didn’t deserve the

life that he has had to live. There’s no fault of his own. He’s lived a life that I

didn’t choose for him, I didn’t want for him, and I couldn’t change what

happened to him.” Id. at 635. She also told the jury, “My son’s a good boy – he

is a good boy. His thought patterns don’t work well sometimes and he doesn’t

see beyond a certain thing.” Id. at 636.

      Marlene Sharp - Marlene is DeRosa’s half-sister; she and DeRosa have the

same biological father (Money), but different mothers. 3 Marlene, who is

approximately eleven years older than DeRosa, testified that she first had contact

with DeRosa when he was one year old and living in Irving, Texas, with Cassie,

Money, and Jason. Approximately three years later (when DeRosa was four years

old), she testified, the two of them lived together with their father for several

months (as noted, DeRosa was removed from the daycare center by his maternal

grandmother and then sent to Boston to live with Money; Marlene was spending

the summer with Money). During that summer, she testified, their father was

never around, so she and DeRosa were always together. At some point, she

testified, he began calling her “mom,” and she tried to explain to him that she



      3
         According to DeRosa and some of the materials in the record, the proper
spelling of her name is “Marlien.” Because, however, the state trial transcript
spells the name as “Marlene,” we will likewise use that spelling.

                                           25
wasn’t his mother. Id. at 639. Marlene ultimately left Boston, she testified,

because she woke up one night to find her father sexually abusing her.

      Marlene testified that she had no contact with DeRosa from that point until

he and their father moved back to Texas. There, she testified, she began seeing

DeRosa at least once a month. She testified that DeRosa was worried all the time

and depressed.

      Marlene testified that she moved back in with her father and DeRosa in an

attempt to rebuild her relationship with her father. While she lived at their

father’s house, she testified, DeRosa “would get beat for wetting the bed,” would

have plates and dishes thrown at him, and “would take the spankings” for the

misconduct of Timothy, their father’s new son. Id. at 641. Marlene testified that

she ended up leaving her father’s house after six weeks because she couldn’t take

things anymore.

      At some point after she moved out, Marlene testified, her father informed

her that he was going on the road to be a truckdriver. She testified that she was

scared for DeRosa, who was approximately nine or ten at the time, to stay alone

with Vicki, her father’s new wife, because Vicki was the one who had been

abusing DeRosa. Consequently, she testified, she asked her father not to leave

DeRosa alone with Vicki. Her father, in response, told her that Cassie had asked

to have custody of DeRosa, and Marlene begged her father to allow DeRosa to

move in with Cassie. Although her father agreed, she testified that, up until that

                                         26
point in time, DeRosa did not know that Cassie was his mother.

      Marlene testified that DeRosa’s childhood was “[h]ard” and that he

“[a]lways got in trouble for stuff that he didn’t do.” Id. at 642. She testified that

she loved DeRosa and wanted to continue to have a relationship with him even if

he was in jail. Ultimately, she stated to the jury: “I don’t want to lose him again.

It’s hard. It’s hard to be taken away from people that you loved, and just one day

they’re there and one day they’re not, and it happened to him all his life. He had

me, then I was gone. Cassie, that he didn’t even remember. You know, my dad

abandoned him, and everything. It’s – I’m begging y’all not to take him from me

again.” Id. at 643.

      Wanda Draper - Draper, who has a Ph.D. in human development with a

specialization in education, is a professor emeritus from the University of

Oklahoma College of Medicine. At defense counsel’s request, she analyzed the

factors that impacted DeRosa’s development. In doing so, she testified, she

interviewed DeRosa on two occasions, interviewed a number of his family

members, and studied the available medical records.

      Draper testified that what she “found was a child who started out with a

very difficult traumatic troubled kind of life because of the early problems going

on in the family into which he was born, and so he never really had a particular

family with whom he lived or grew up with. He moved back and forth and among

various family members and sometimes was left without any of those anchor

                                          27
people, so he really never had an attachment – never had an attachment to his

mother because she left very early in his life, leaving him to be cared for by

others: One was her own mother or his maternal grandmother.” Id. at 650-51.

      Draper testified that she interviewed Connie Carroll, DeRosa’s maternal

grandmother, as well as Cassie DeRosa, DeRosa’s mother. Draper testified that

there was ongoing animosity between these two women, “and they each

indicate[d] that they fe[lt] very strongly about the antagonism that they fe[lt] and

the anger they fe[lt] toward one another.” Id. at 651. This animosity, Draper

testified, negatively impacted DeRosa’s development.

      According to Draper, she found a pattern of abandonment in DeRosa’s life.

She testified: “I specifically counted about seven times that he was abandoned. I

think there are actually more than that, but seven particular times that he was

abandoned by a significant person or someone he certainly considered to be

significant in his life.” Id. at 652. “[A]bout the third time that a child has to

change the significant attachment figures in his life,” Draper testified, “a child

will begin to resist or back off from that attachment.” Id. And, she testified, for

a child to even ask “who’s my mother” “means that child has no attachment.” Id.

at 653.

      Draper testified that Connie, DeRosa’s grandmother, disciplined him as a

young child for starting fires. Connie told Draper that DeRosa “had been playing

with matches and set a couple of fires in the house, and so she said [she] wanted

                                          28
to teach him a lesson and so . . . she put him in one end of the bathtub, and in the

other end she wadded up newspapers and she set the newspapers on fire and let

them burn closer and closer to him, and she told him this is what happens if you

set fires. You could easily get burned and people could get burned with this, and

so he was screaming, of course, and crying.” Id. at 655-56. Draper opined that

DeRosa “probably didn’t hear or understand what the message was.” Id. at 656.

      Draper testified that when DeRosa was living with Connie, Connie was

working two jobs and had very little extra time. Consequently, Draper testified,

DeRosa went to a children’s center each morning, and then would accompany his

older brother Jason to elementary school and would sit in the back of Jason’s

classroom all afternoon. This practice, Draper testified, continued until Jason was

in the fourth grade.

      Draper testified that DeRosa experienced bedwetting problems for many

years, and that when he was living with Money and his wife Vicki, Vicki “would

whip [DeRosa] because he wet the bed.” Id. at 658. According to Draper, the

one thing that DeRosa could count on was that he would be punished if he

misbehaved. As a result, she testified, misbehaving provided a form of stability

because DeRosa knew what was going to happen to him. Relatedly, Draper

explained that DeRosa had “assumed disability,” which she testified occurs

“where a child can’t seem to succeed in any way that is appropriate, so they

succeed as a failure.” Id. at 660.

                                          29
      Draper testified that although DeRosa Sr. was, by all accounts, “a pretty

decent human being,” id. at 661, DeRosa could not form an attachment with him

because DeRosa did not know if he would be abandoned again. Further, Draper

testified, DeRosa didn’t trust his mother enough to make an attachment with her

either. “[I]f [Connie] the grandmother had taken [DeRosa] in and nurtured him

and really cared about him,” Draper testified, DeRosa “might have made it with

that, but” Connie did not do so. Id. at 663. In short, she testified, “[he] had no

single consistent person in his life.” Id. at 664.

      Draper opined that DeRosa “had a serious disorganized attachment

disorder” that “developmentally hinder[ed] him.” Id. at 666. And in light of this

disorder, she testified, she was “not surprised that he had these problems,” id.,

and “grew up to be a very troubled person,” id. at 669.

      Michael Gelbort - Gelbort, a clinical neuropsychologist, testified that he

was hired by defense counsel to run a battery of tests and evaluate DeRosa.

According to Gelbort, DeRosa was in “the high average to superior range in terms

of his nonverbal” ability, “[b]ut in dramatic, or really marked contrast, his left

hemisphere, the verbal, logical side of [his] brain [wa]s – it[ was] as if [it was]

from a different person.” Id. at 684. More specifically, Gelbort testified that

there was a difference of nearly two standard deviations between DeRosa’s

nonverbal ability and his verbal/logical ability, and he explained that this “doesn’t

happen by chance.” Id. Gelbort opined that it meant “that something happened to

                                          30
the left side of [DeRosa’s] brain” and that DeRosa was “demonstrating left frontal

deficits.” Id.

      Gelbort proceeded to explain in more detail the purpose of the left frontal

lobe of the human brain. “It’s the most evolved part of the human brain,” he

testified, “and what causes human beings to be able to be very sophisticated in

their thinking, problem solving, [and] reasoning.” Id. at 684-85. He testified that

“when you start doing damage to the frontal lobes, what you see is behavior that

is not in our control.” Id. at 685.

      According to Gelbort, “[p]eople with frontal lobe problems tend to come of

two types: One type you don’t see, their [sic] the couch potatoes; they don’t have

any initiative; they don’t do much.” Id. The second type, he testified, “are those

who have defective inhibition due to frontal lobe deficits. In other words, they

act on their impulses rather than saying, no, that’s a bad idea, and they get into

trouble.” Id. He testified that these problems typically present when a person is

in their early teens, just as they did with DeRosa. And of these people, he

testified, those who do not receive treatment in their teens, “you see that they

have trouble getting along in life. Fortunately, it’s not typically criminal activity,

but you see people who have trouble in their jobs, people who have trouble in

their marriages, trouble in their interpersonal relationships because they’re

impulsive, they act without thinking, they do things that are poorly modulated.”

Id. at 686-87.

                                          31
      Gelbort testified that “[t]hese are not things that, at this point in medical

science, we know how to fix. We do have the ability to tone them down” using

things like anti-seizure medication. Id. at 688. Finally, Gelbort testified, “I think

it’s a real shame that he [DeRosa] didn’t get the treatment [when he was a

teenager] such that none of us would be here today.” Id. at 691.

      On cross-examination, Gelbort testified that DeRosa was suffering from

what he described as an “acquired brain injury” resulting from a lack of

development. Id. at 694. Gelbort also explained that emotionally charged

situations tend to exacerbate or make the condition worse, particularly when

things are happening fast. He stated, “I don’t see, in these cases with defective

frontal lobes, that these people are necessarily making choices. It’s more like the

impulse – everybody has impulses going through them all the time.” Id. at 698.

      Mitigating evidence that allegedly should have been presented:

      Having summarized the evidence actually presented at the sentencing phase

of trial by DeRosa’s trial counsel, we turn next to the additional evidence that

DeRosa asserts should have presented:

      Letter from Connie Naydan Carroll. Most notably, DeRosa contends that

his trial counsel should have presented a seven-page letter that his maternal

grandmother, Connie Naydan Carroll, wrote to the Commonwealth of

Massachusetts Family Court on April 21, 1981. The letter, DeRosa asserts, was

written in support of a request made by DeRosa’s biological father, Money, to

                                          32
change a custody order entered by a Texas state court following the 1977 divorce

of DeRosa’s biological parents (i.e., Money and Cassie). According to DeRosa,

the following passages are the most quote-worthy:

      It is my firm conviction that Cassie is emotionally unstable and
      morally unfit to retain custody of [DeRosa] or to be responsible for
      his upbringing. This is also the conviction of Cassie’s father, two
      brothers, and grandparents on both sides. It is also the conviction of
      her own friends and associates who have known Cassie for that last
      several years. This conviction is based on the pattern that Cassie has
      followed since the age of 16, and the pattern has progressively grown
      worse and with more serious consequences as time passes.

ROA, Vol. 1, Part 2 at 210.

      [U]pon being told by her ex-husband [her first husband, Jerry
      Friedel] that he was going to remarry, [Cassie] went to the house he
      was renting, and set fire to it in four separate places. Cassie was
      then called in by the fire marshall [sic] of Irving, Texas and
      questioned. I am sorry now to say that I supplied her with an alibi,
      hoping she would be frightened enough to change her lifestyle. I
      also consulted with our family doctor and attorney about the
      possibility of having Cassie committed for observation. Cassie’s
      reaction to the possibility of her having a mental problem [wa]s very
      hostile. Unfortunately, we did not pursue this course.

Id. at 211.

      I apologize for the length of this statement, but I feel it is necessary
      for Cassie’s past to be known, because the only change she has made
      in eleven years is to become more antisocial. My daughter is a
      sociopath in every sense of the disorder, and an enemy of society. In
      my opinion, she is dangerous, and she will seek revenge against any
      person whom she feels has wronged her. She has absolutely no
      conscience and her behavior is impulsive and irresponsible and often
      places her in dangerous situations. She has a total rejection of
      authority and disregard of consequences of her actions, whether
      affecting her or someone else. She is a compulsive liar and has been
      from her youngest years. She has a very over-exaggerated sense of

                                         33
      importance and will stop at nothing to be the center of attention or
      VIP. She will use anyone for whatever they can offer to help her
      gain her own goal. Anything she wants to do is made acceptable (in
      her own eyes) just by the simple fact that she wants to do it, but then
      she is never to blame for the results. She prostitutes herself when
      necessary to gain her goal, but in her mind, nothing she has ever
      done was wrong. And the worst part is that she can put up such a
      good front that she could fake her way right past an examining
      psychologist unless he were experienced and had time for complete
      observation. This was told me by our family doctor and attorney
      when I consulted them after the arson act.

Id. at 213.

      [Cassie] is, in my opinion and the opinion of her entire family,
      totally incapable of providing emotional, physical, mental, or
      financial security for [DeRosa]. And even more important, Cassie
      has the most destructive influence on both children that can be
      imagined . . . she will destroy them as functional beings.

Id. at 213-14.

      I have no degree in psychology, but due to the years of problems
      presented by Cassie, I have studied intensively the subject of
      abnormal psychology. I deeply regret to say that Cassie’s behaviour
      [sic] pattern follows exactly that of a full-fledged sociopath, fitting
      every characteristic and missing none. My mother (Cassie’s
      grandmother) has a Master’s degree in Guidance and Counceling
      [sic], agrees fully.

Id. at 214.

      Jerry Friedel. Friedel was Cassie’s first husband and the father of Jason.

Friedel, in an affidavit, alleged that Cassie intentionally set fire to a house he was

renting following their divorce.

      Michael Naydan. Naydan is Cassie’s younger brother and DeRosa’s uncle.

In an affidavit submitted with DeRosa’s habeas petition, Naydan alleged that

                                          34
“[g]rowing up with . . . Cassie was pure hell” and that “it was always very clear

that Cassie had a major screw loose.” Id. at 231. Naydan characterized Cassie as

“a troublemaker,” “a bully,” and promiscuous. Id. Naydan alleged that “Cassie

set fire to [Friedel’s] house,” and that “[a]fter the arson, [their] parents tried to

get her checked into a mental hospital for some professional help, but the doctors

said it had to be voluntary.” Id. at 232. Naydan asserted that Cassie was an unfit

mother and gave examples to support his assertion. Ultimately, Naydan alleged:

“My sister is as nutty as they come and has always been a pathological liar.

Cassie was not only an unfit mother, but she should never have been trusted to

care for a child with special needs like [DeRosa].” Id. at 235.

      Connie Carroll. Connie, as noted, was Cassie’s mother and DeRosa’s

maternal grandmother. In an affidavit submitted with DeRosa’s federal habeas

petition, Connie reiterated much of the information that was contained in her

1981 letter to the Massachusetts family court. She further stated that

“[o]ccasionally Cassie would seem to have her act together and [she] would let

the boys [Jason and DeRosa] go with her.” Id. at 238. Connie further stated that

Cassie had the boys “when she was living in Lawton, Oklahoma for awhile but

then she went on assignment for the military and abandoned them at a day care

center.” Id. According to Connie, “Cassie got a substantial insurance settlement

from [DeRosa Sr.’s] death,” but “didn’t use any of it for the [psychological]

treatment that [DeRosa] needed.” Id. at 240.

                                           35
      Jason DeRosa. Although Jason, DeRosa’s older half-brother, actually

testified as a mitigation witness on DeRosa’s behalf, DeRosa now contends that

Jason could have provided additional mitigating testimony. In particular, DeRosa

asserts, Jason could have testified about specific examples of Cassie’s

“alcoholism, paranoia, hoarding, and other symptoms of mental illness.” Aplt.

Br. at 20. DeRosa also asserts that Jason could have testified that “there were

huge verbal conflicts between [Cassie] and [Connie] and one time there was even

a car chase when [Connie] was chasing [Cassie] to a police station.” ROA, Vol.

1, Part 2 at 243.

      James Money. Money, DeRosa’s biological father, prepared an affidavit

that was submitted with DeRosa’s federal habeas petition. Money described his

experiences in the Vietnam war and the impact it had on the rest of his life,

including causing him to drink excessively. Money also described meeting and

marrying Cassie. He stated that “[s]he would lie all the time to get out of sticky

situations,” “blamed everyone else, especially her mother, for all of her troubles,”

and “started fooling around behind [his] back.” Id. at 248. Money confirmed that

DeRosa lived with him and his current wife, Vicki, from the age of six until the

age of eleven or twelve. He stated that after Cassie married DeRosa Sr., he

agreed to let DeRosa live with Cassie and DeRosa Sr. “because [he] knew how

close Jason and [DeRosa] were.” Id. at 249. “That,” he stated, “[was] the last

time [he] ever saw [DeRosa].” Id.

                                         36
      Gunhilt Money. Gunhilt Money was Money’s first wife, and Money

divorced her to marry Cassie. Attached to DeRosa’s federal habeas petition was

an affidavit from Gunhilt that detailed her history with Money. She alleged that

his experience in Vietnam “changed [him] into a totally different person,” and

“[he] . . . developed a very serious drinking problem and . . . seemed angry all the

time.” Id. at 259. She alleged “[he] was physically abusive to [their] children,

and had no patience whatsoever.” Id. Gunhilt alleged that she divorced Money in

1974, after Money began having an affair with Cassie, and that Money “never

sent [her] a dime in child support.” Id. at 260. In approximately 1980, Gunhilt

alleged, she received a phone call “from Cassie’s mother, Connie, who told [her]

that Cassie had abandoned her children and [Connie] had rescued them from a day

care center in Oklahoma,” and Connie “needed to know how to reach [Money] so

he could take custody of” DeRosa. Id. She alleged that Money “came back to

Dallas to get [DeRosa] and . . . was arrested for non-payment of child support.”

Id. at 261. “When [Money] got out of jail,” she alleged, they “attempted a

reunion,” and Money and DeRosa “came to live with [her] and [her] children.”

Id. “Even though [DeRosa] was three years old,” she alleged, “no one had ever

toilet trained the poor child, so he was still in diapers.” Id. She alleged that

DeRosa “seemed like a child who had always been sadly neglected and was in

desperate need of love and caring.” Id. According to Gunhilt, her reunion with

Money “was very short-lived,” and “[s]oon thereafter, he moved back to Boston

                                          37
with [DeRosa].” Id. She alleged that “[w]hen [DeRosa] was about 6 years old,

[Money] moved back to Dallas and married a woman named Vicki.” Id. She

“would see [Money] occasionally,” she alleged, “because [her] children would

visit [Money’s] home.” Id. She alleged that she and Money “would sometimes

discuss the need for [DeRosa] to get some special testing or treatment, because he

seemed like a child who had some problems.” Id.

      Donna M. Schwartz-Watts, M.D. Schwartz-Watts (Schwartz) is a board-

certified psychiatrist and an associate professor of psychiatry and director of

forensic services at the University of South Carolina School of Medicine in the

Department of Neuropsychiatry. Schwartz examined various documents from this

case and “opin[ed] with a reasonable degree of medical certainty that . . . DeRosa

is pre-disposed to mental illness” and she concluded “[t]here [we]re indications of

sexual abuse as a child including his history of eneuresis (bedwetting) and

especially encopresis (soiling self).” Id. at 264. She also concluded “[t]here

[we]re indications that . . . DeRosa suffered from symptoms consistent with

Attention Deficit Hyperactivity Disorder during childhood.” Id. “There [we]re

indications” in the materials, she alleged, “that . . . DeRosa’s mother was very

negligent and abusive and may have mental illness.” Id. In particular, Schwartz

alleged, DeRosa’s mother “manifest[ed] symptoms that could be consistent with a

mood disorder, known as bipolar affective disorder . . . and likely an underlying

personality disorder.” Id.

                                         38
      Vicki Money. Vicki married Money in 1983. At that time, Money had

custody of DeRosa, and DeRosa began living with Money and Vicki. Vicki

alleged that “[i]t was always [her] understanding from both [Money] and Connie

that [DeRosa’s] mother, Cassie, was unstable and unfit to care for her children.”

Id. at 267. Vicki further alleged that DeRosa “had problems with frequent

bedwetting” and “would [also] often poop his pants.” Id. at 268. According to

Vicki, DeRosa’s “school became concerned that [DeRosa’s] problems could be a

symptom of sexual abuse, so they pulled him and [Vicki’s adopted son] Tim out

of class and interviewed them about [their] home life.” Id. at 269. She alleged

she “had counseled [her] son Tim, who had emotional and intellectual deficits,

not to talk in school about [DeRosa’s] bedwetting problems,” and “told [him] that

what happened in [their] home was private and wasn’t anyone else’s business.”

Id. “[W]hen Tim told this to the school officials who were investigating [them],”

she alleged, “they thought [the family] w[as] hiding something and the state was

called in to investigate.” Id. “Tim and [DeRosa] were taken away from [them]

for a short time,” she alleged, “until they realized these concerns were

unfounded.” Id. Vicki alleged that she “was devastated” when Money “told [her]

that Cassie and her new husband were going to take [DeRosa] with them to

Germany.” Id. at 270.

      Ranada Gentry. Gentry is, apparently, an investigator employed by

DeRosa’s federal habeas counsel. Gentry interviewed DeRosa’s former high

                                         39
school counselor, Virginia Poe, and DeRosa’s former high school track coach,

Stan Stone. Poe “stated [DeRosa’s] mother was very difficult to work with,”

“was more strict on him than most other parents,” and “had her own mental

problems.” Id. at 312. “Poe believed that [DeRosa] was a very unhappy child.”

Id. “Coach Stone recalled [DeRosa] was an excellent track runner . . . and in fact

in 1995 . . . won the Oklahoma State Championship in the 3200 meter.” Id. at

313. “During the time Coach Stone worked with [DeRosa] he could tell [DeRosa]

was a really troubled kid” and “seemed to him to be a child” who had been abused

and neglected. Id. “Coach Stone remembered [DeRosa] had a very aggressive

and intolerant mother” who “seemed to be pushing him without mercy.” Id.

According to Stone, DeRosa “was a very effeminate guy and it seemed [that] his

mother was pushing him because of this characteristic.” Id. at 314. “Coach Stone

thought from his observations [that DeRosa’s] mother was very unstable.” Id. “It

was Coach Stone’s opinion that this whole thing could have been prevented if

[DeRosa] could have been helped.” Id.

      Marlene Sharp. Marlene was, as previously noted, DeRosa’s half-sister

and testified on DeRosa’s behalf at the sentencing trial. In an affidavit submitted

with DeRosa’s federal habeas petition, Marlene alleged that their father, Money,

was “a very heavy drinker,” and “was very strict” and “very abusive.” Id. at 355.

      Strickland’s first prong - deficient performance

      Because DeRosa never presented his ineffective assistance of trial counsel

                                         40
claim to the OCCA, no state evidentiary hearing was held regarding the claim.

Further, the federal district court in this case concluded that DeRosa could not

satisfy Strickland’s prejudice prong, and thus did not hold an evidentiary hearing.

Lastly, as respondent correctly notes, DeRosa “has not produced affidavits from

his trial attorneys regarding their [sentencing phase] strategy.” Aplee. Br. at 36.

As a result, there is no evidence in the record on appeal detailing the sentencing

phase strategy of DeRosa’s trial counsel or any evidence indicating why they did

not present the additional mitigating evidence that DeRosa now points to.

      After examining the mitigating evidence that was actually presented by

DeRosa’s trial counsel, it is apparent that trial counsel was well aware of most, if

not all, of the significant mitigating events that occurred during DeRosa’s life. In

particular, DeRosa’s trial counsel was privy to (a) the fact that most of the

significant adults in DeRosa’s life, including his mother, were dysfunctional to

one degree or another, (b) the strained, antagonistic relationship between

DeRosa’s mother and maternal grandmother, (c) the series of abandonments that

DeRosa was subjected to as a child, including by his mother and biological father,

(d) the fact that DeRosa’s mother essentially abandoned DeRosa and his brother

by leaving them in a daycare facility for a month, and the fact that DeRosa’s

maternal grandmother retrieved the boys from the daycare center and took

custody of them, (e) the fact that DeRosa was unclear, during the initial years of

his life, who his mother was, (f) the fact that DeRosa’s biological father was

                                          41
neglectful and possibly abusive towards DeRosa, (g) the allegations that

DeRosa’s father molested DeRosa’s half-sister, (h) the fact that DeRosa’s

stepmother, Vicki, physically punished and abused him, (i) the fact that DeRosa

displayed inappropriate behaviors as a teenager and, consequently, had to be

returned to the United States from Germany and admitted for inpatient psychiatric

treatment, (j) the likelihood that DeRosa did not receive adequate inpatient

psychiatric treatment upon his return to the United States, and (k) the nature of

DeRosa’s psychological issues, including in particular his left frontal lobe

deficiencies and the resulting impacts on his behavior. DeRosa’s trial counsel, in

turn, presented this information to the jury through the testimony of the witnesses

listed above.

      In light of these uncontroverted facts, we are unable to conclude that the

failure to present this additional mitigating evidence was an error “so serious that

counsel was not functioning as the ‘counsel’ guaranteed the defendant by the

Sixth Amendment.” Strickland, 466 U.S. at 687. As we have outlined, the

additional mitigating evidence is, in large part, duplicative of the evidence

actually presented by DeRosa’s trial counsel. And, to the extent the additional

mitigating evidence is not duplicative, it is, in our view, of marginal value.

Specifically, the additional, non-duplicative mitigating evidence bore no

relevance to the jury’s determination of “whether either aggravating circumstance

had been proved,” Weeks v. Angelone, 528 U.S. 225, 241 (2000) (italics removed

                                          42
from original), nor was it particularly helpful in terms of “provid[ing] a lawful

justification for a life sentence,” id.

       Strickland’s second prong - prejudice

       Even if we were to assume that DeRosa could satisfy the first Strickland

prong, we are not persuaded that he was prejudiced by his trial counsel’s

allegedly deficient performance. In assessing prejudice, we must determine

“whether there is a reasonable probability that, absent the errors, the [jury] . . .

would have concluded that the balance of aggravating and mitigating

circumstances did not warrant death.” Strickland, 466 U.S. at 695. “In making

this determination, we consider the strength of the State’s case, the aggravating

circumstances the jury found, the mitigating evidence defense counsel did

present, and the additional mitigating evidence the defense might have

presented.” Neill v. Gibson, 278 F.3d 1044, 1062 (10th Cir. 2001).

       At the sentencing phase of trial, the prosecution formally adopted all of the

evidence it presented during the guilt phase of trial. The first-stage evidence

established in particular that DeRosa was the key instigator in the decision to rob

the Plummers, and was also the person who, in response to Curtis Plummer’s

request to be allowed to seek help for his critically injured wife, struck him over

the head with a marble-top end table and then slit his throat. The first-stage

evidence further established that the crime netted DeRosa and his accomplices

approximately $73, a portion of which the three spent to buy food at Taco Bell.

                                           43
And, even though DeRosa’s stated purpose in committing the robbery was to

obtain cash to allow himself and Castleberry to travel to Texas to look for work,

in the end the robbery proceeds were insufficient to accomplish this purpose, and

DeRosa and Castleberry had to borrow money from Justin Wingo in order to fund

their trip. In addition to adopting the first-stage evidence, the prosecution

presented victim-impact testimony from Janice Tolbert, the Plummers’ only

daughter, and Jo Milligan, the sister of Gloria Plummer. Both women read to the

jury statements that they had prepared prior to trial.

      At the conclusion of the sentencing phase of trial, the jury found that the

murders were especially heinous, atrocious, or cruel, and committed for the

purpose of avoiding or preventing a lawful arrest or prosecution. The jury’s

findings in this regard were supported by overwhelming evidence. With respect

to the especially heinous, atrocious, or cruel aggravator, the prosecution’s

evidence, which included testimony from the medical examiner who performed

the autopsies on the Plummers, established that the Plummers’ deaths were

preceded by a physical and bloody struggle with DeRosa, and later Castleberry,

during which both victims were stabbed multiple times. Gloria Plummer, the

evidence established, suffered five stab wounds to her back (one of which entered

her chest cavity and terminated at the diaphragm, a second that entered her left

lung, and a third that went into the right lobe of her liver), one stab wound to her

front (that also entered her left lung and cut her aorta), and four incised wounds

                                          44
or cuts. One of the incised wounds was a four-inch long wound to her upper neck

that passed through her windpipe and transected her left carotid artery and jugular

vein. This wound, the medical examiner testified, was caused by either sawing

action with a knife or multiple passes in the same area with a knife. Although

several of these wounds would have been independently fatal, the medical

examiner testified, the evidence established that Gloria was conscious prior to,

and likely during, the point in time that Castleberry inflicted the incised wound to

her upper neck.

      As for Curtis Plummer, the evidence established that he suffered six

separate stab wounds, two of which entered his lungs, as well as a seven-inch

incised wound to his neck (caused either by multiple separate passes with a knife

or a repositioning and a sawing type motion) that transected and passed through

his trachea, windpipe, esophagus, carotid arteries, and jugular veins. The

evidence also indicated that Curtis suffered a blunt force wound to the left side of

his head from the marble-topped end table DeRosa threw on him. Although this

blunt force wound may have rendered Curtis unconscious, and thus unaware at the

time DeRosa inflicted the lengthy wound to his neck, the evidence was

uncontroverted that Curtis was conscious prior to that point, and well aware not

only of his own injuries, but also of the serious injuries suffered by Gloria.

Indeed, the evidence established that he begged DeRosa and Castleberry to allow

him to call 911 to seek assistance for Gloria, and offered them anything he had if

                                          45
they would allow him to get help.

      The evidence also overwhelmingly established that the murders were

committed for the purpose of avoiding a lawful arrest or prosecution. The

prosecution’s evidence established that the Plummers knew DeRosa because he

had worked for them for a short time in the year prior to their murders. And

DeRosa’s plan to rob the Plummers capitalized on this familiarity: DeRosa,

accompanied by Castleberry, approached the Plummers’ home in the late evening

and asked Gloria Plummer if they could enter in order to talk to Curtis Plummer

about the possibility of work. But, significantly, DeRosa’s plan to rob the

Plummers did not include any method for avoiding arrest or prosecution, short of

murdering the Plummers. Had the Plummers lived, they clearly could have

identified DeRosa. Also, after DeRosa and Castleberry left the Plummers’ house,

they drove to a local lake and disposed of evidence, including the Plummers’

truck, their clothing, and the knives, by dumping it into the lake. Lastly,

following his arrest, DeRosa told cellmate Daniel Wilson at the LeFlore County

Jail “that everything went perfect until Scotty White . . . c[a]me forward” and told

the authorities what had happened. Tr., Vol. II at 277.

      Having outlined the facts relevant to the prejudice determination, we

conclude there is not a reasonable probability that the additional mitigating

evidence that DeRosa now points to would have impacted the jury’s findings

regarding the aggravating circumstances of these murders. Thus, the only way

                                         46
that DeRosa could have been prejudiced by the omission of the additional

mitigating evidence is if “there is a reasonable probability that” the presentation

of the additional mitigating evidence would have caused the jury to “conclude[]

that the balance of aggravating and mitigating circumstances did not warrant

death.” Strickland, 466 U.S. at 695.

      On this point, DeRosa argues that, “[m]ost prominently, a mountain of

deeply disturbing evidence regarding [his] mother Cassie existed but was not

presented at trial” and could have altered the jury’s sentencing determination.

Aplt. Br. at 31. And, he argues, “[t]he mitigating power of Connie Nayden

Carroll’s letter to the Massachusetts court [wa]s unprecedented and especially

strong.” Id. In short, he argues, Cassie “was . . . a raging sociopath with an

unimaginably destructive effect on [him],” and “[t]his [wa]s a horror story, both

biologically and environmentally, that the jury should have heard.” Id. at 14.

      The problem with DeRosa’s arguments is that the jury was well aware,

based upon the mitigating evidence actually presented by DeRosa’s trial counsel,

that Cassie had serious personal issues and was far from a perfect mother. In

particular, the jury knew that Cassie effectively abandoned her young sons at a

daycare center and then, after her mother took the boys from the daycare center,

made no serious attempts to obtain custody of them for several years thereafter.

Although the jury may not have been aware of all of the sordid details of Cassie’s

life, the important point is that, through the testimony of the mitigating witnesses

                                         47
actually presented, the jury was made aware that DeRosa was repeatedly

abandoned, rejected, or abused by the important figures in his life, most notably

Cassie. In other words, the new evidence that DeRosa now points to regarding

Cassie does not “differ in a substantial way . . . from the evidence actually

presented at sentencing.” Clark v. Mitchell, 425 F.3d 270, 286 (6th Cir. 2005).

      Relatedly, although DeRosa now attempts to portray his maternal

grandmother as a potentially caring figure who was concerned for his well-being,

the great weight of the evidence suggests otherwise. To be sure, it was Connie

who retrieved DeRosa and Jason from the Oklahoma daycare center where Cassie

had placed them. But Connie did not retain custody of DeRosa for long. Instead,

the record indicates that she handed DeRosa over to Money. And there is no

indication in the record that DeRosa continued to have any type of contact, let

alone relationship, with Connie as an adolescent or young man. In fact, the

evidence indicates that, as an adult, he continued to maintain a relationship with

Cassie. Finally, and again relatedly, the mitigating evidence actually presented to

the jury at sentencing established that, until DeRosa was a teenager and

encountered DeRosa Sr., virtually every significant adult figure in DeRosa’s life,

including Connie, was seriously flawed and either abandoned, rejected, or

physically or emotionally abused him.

      Nor would the additional mitigating evidence have added anything

significant to the jury’s understanding of DeRosa’s mental deficiencies. As this

                                          48
court has previously stated, a jury “may decide not to impose the death penalty

because mental illness helps to explain why the defendant behaved the way he did

and makes the defendant less culpable for his crimes,” or “they may decide not to

impose the death penalty because mental illness makes the defendant a more

humanized, sympathetic figure.” Wilson, 536 F.3d at 1144. But DeRosa “has not

shown a reasonable probability that the additional evidence he offers would have

changed the jury’s balance of aggravating and mitigating circumstances under

either [of these] approach[es].” Id.

      In sum, the mitigating evidence actually presented by DeRosa’s trial

counsel did not “le[ave] the jury with a ‘pitifully incomplete’ picture of the

defendant.” Id. at 1146 (quoting Anderson, 476 F.3d at 1148). Instead, it gave

the jury a relatively complete, albeit summarized, look at DeRosa’s background

and mental issues. And, most significantly, we conclude there is not a reasonable

probability that the additional mitigating evidence now identified by DeRosa,

whether considered individually or as a whole, would have altered the jury’s

sentencing determination.

                              Prosecutorial misconduct

      In Proposition Two of his appellate brief, DeRosa contends that the

prosecutor engaged in multiple instances of misconduct throughout the trial that

“violated specific constitutional rights and cumulatively infected [his] trial with

unfairness in violation of his rights to due process of law and a reliable

                                          49
sentencing hearing.” Aplt. Br. at 47 (all capital letters in original). In particular,

DeRosa complains that the prosecutor:

       • misled/vouched to the jury that accomplice/witness Scotty White
       had no “deal” with the prosecution;

       • demeaned DeRosa’s right to remain silent and have counsel at
       questioning;

       • personally attacked/accused defense counsel of lying;

       • vouched for witness Shawn Ward by arguing that the prosecutors
       and their investigators had better things to do “than to sit around and
       trump up cases”;

       • vouched for a prosecution witness;

       • referred to the victims as “Papa” and “Mama Glo” in opening
       statement, during trial, and in closing argument;

       • thanked the jury in closing argument on “behalf of the family” of
       Papa and Mama Glo; and

       • negated critical mitigation evidence through improper argument and
       insinuation.

Id. at 5-6.

       a) Clearly established federal law

       Prosecutorial misconduct can result in constitutional error in one of two

ways. “First, prosecutorial misconduct can prejudice ‘a specific right, such as the

privilege against compulsory self-incrimination, as to amount to a denial of that

right.’” Matthews v. Workman, 577 F.3d 1175, 1186 (10th Cir. 2009) (quoting

Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)). Second, absent the


                                            50
infringement of a specific constitutional right, prosecutorial misconduct can result

in constitutional error if it “so infected the trial with unfairness as to make the

resulting conviction a denial of due process.” Donnelly, 416 U.S. at 643. In

other words, in the habeas context, the petitioner must establish that the

prosecutor’s misconduct was “of sufficient significance to result in the denial of

the [petitioner]’s right to a fair trial.” Greer v. Miller, 483 U.S. 756, 765 (1987)

(internal quotation marks omitted). In considering whether a habeas petitioner

has satisfied this standard, the offending prosecutorial remark or action must be

placed in the context of the whole trial, and not viewed in isolation. Id. at

765-66.

      DeRosa also cites to three other Supreme Court cases as providing the

clearly established federal law applicable to his claims: Caldwell v. Mississippi,

472 U.S. 320 (1985); Gardner v. Florida, 430 U.S. 349 (1977); and Woodson v.

North Carolina, 428 U.S. 280 (1976). In Caldwell, the petitioner was convicted

of killing the owner of a small grocery store during the course of robbing it.

During the second-stage proceedings, petitioner’s counsel in large part argued

that the jury should show the petitioner mercy in its sentencing decision. In

response, the prosecutor “sought to minimize the jury’s sense of the importance

of its role,” “argu[ing] that the defense had done something wholly illegitimate in

trying to force the jury to feel a sense of responsibility for its decision.” 472 U.S.

at 325. In doing so, the prosecutor made the following arguments to the jury:

                                           51
      Now, they [the defense] would have you believe that you’re going to
      kill this man and they know – they know that your decision is not the
      final decision. My God, how unfair can you be? Your job is
      reviewable.
      ***
      For they know, as I know, and as [the trial judge] has told you, that
      the decision you render is automatically reviewable by the
      [Mississippi] Supreme Court. Automatically, and I think it’s unfair
      and I don’t mind telling them so.

Id. at 325-26. After his conviction and sentence were affirmed on direct appeal,

the petitioner sought federal habeas relief, arguing that the prosecutor’s second-

stage arguments led the jury to believe that the responsibility for determining the

appropriateness of his death sentence rested not with it but with the state

appellate court.

      In addressing this issue, the Supreme Court held “that it is constitutionally

impermissible to rest a death sentence on a determination made by a sentencer

who has been led to believe that the responsibility for determining the

appropriateness of the defendant’s death rests elsewhere.” Id. at 328-39. The

Court noted that “[b]elief in the truth of the assumption that sentencers treat their

power to determine the appropriateness of death as an ‘awesome responsibility’

has allowed this Court to view sentencer discretion as consistent with–and indeed

as indispensable to–the Eighth Amendment’s ‘need for reliability in the

determination that death is the appropriate punishment in a specific case.’” Id. at

330 (quoting Woodson, 428 U.S. at 305). Continuing, the Court concluded that

“[i]n the capital sentencing context there [we]re specific reasons to fear

                                          52
substantial unreliability as well as bias in favor of death sentences when there

[we]re state-induced suggestions that the sentencing jury m[ight] shift its sense of

responsibility to an appellate court.” Id. at 330. Ultimately, the Court concluded

that in Caldwell’s case, “the State sought to minimize the jury’s sense of

responsibility for determining the appropriateness of death,” and that it was

impossible to “say that this effort had no effect on the sentencing decision . . . .”

Id. at 341. Accordingly, the Court vacated the petitioner’s sentence and

remanded the case for further proceedings. Id.

      In Gardner, a capital case, the Supreme Court did not address prosecutorial

misconduct, but instead held generally that “[i]t is of vital importance to the

defendant [in a capital case] and to the community that any decision to impose the

death sentence be, and appear to be, based on reason rather than caprice or

emotion.” 430 U.S. at 358.

      Finally, in Woodson, the Supreme Court struck down as unconstitutional a

North Carolina statute that “ma[de] death the mandatory sentence for all persons

convicted of first-degree murder.” 428 U.S. at 286-87. In doing so, the Court

concluded, in pertinent part, that one of the “constitutional shortcoming[s] of the

North Carolina statute [wa]s its failure to allow the particularized consideration of

relevant aspects of the character and record of each convicted defendant before

the imposition upon him of a sentence of death.” Id. at 303. In other words, the

Court held, the statute “accord[ed] no significance to relevant facets of the

                                          53
character and record of the individual offender or the circumstances of the

particular offense,” and instead “treat[ed] all persons convicted of a designated

offense not as uniquely individual human beings, but as members of a faceless,

undifferentiated mass to be subjected to the blind infliction of the penalty of

death.” Id. at 304.

      b) Comments regarding Scotty White

      DeRosa contends that his right to a fair trial was violated when the

prosecutor informed the jury during first-stage closing arguments that co-

defendant and prosecution witness Scotty White had no “deal” with the

prosecution. DeRosa presented this same claim to the OCCA on direct appeal and

the OCCA rejected it on the merits:

             DeRosa also challenges certain prosecutorial statements
      regarding Scotty White. During cross-examination, defense counsel
      asked White whether he had “a deal,” to which White responded,
      “What do you mean?”. White then acknowledged that the original
      first-degree murder charges against him had been reduced to
      accessory after the fact, but testified that he had not yet pled guilty
      and that his attorney was “trying to work a deal” for him. It was
      clear to everyone at trial that White’s assistance and limited
      involvement in the crime had led to the reduction of his charges and
      that White was hopeful that his cooperation would be taken into
      account at his eventual sentencing.

            Nevertheless, DeRosa objects to portions of the following
      remarks, made during the district attorney’s first-stage closing
      arguments.

             And Scotty was the wheel man, and the defense again is
             going to say that Scotty White was testifying up here
             because he’s scared to death of what kind of deal he’s

                                         54
            going to get. Well, he doesn’t have a deal. The charge
            is reduced on him to accessory. He was driving the car.
            He never went in the house. He’s going to get what he’s
            going to get. In a few weeks, maybe a jury like you is
            going to sit here and tell him what he’s going to get.
            But there’s no deal. He’s facing up to ninety years in
            the penitentiary, and yet, he testified, and he testified
            truthfully to the core elements of the case. Mr. Rowan
            is going to call him a liar—already has—and he’s going
            to say he took the stand and lied to save his own rear.
            But the fact is if you look at the statements that Scotty
            White has given, . . . the core facts about what happened
            have always been the same.

             DeRosa asserts that saying Scotty White “doesn’t have a deal”
      was misleading and amounted to improper bolstering, and also
      objects to the suggestion that White’s charges were reduced because
      of his limited involvement.

             This Court finds nothing improper in the prosecutor’s
      statement that White “doesn’t have a deal.” The fact that White did
      not have a plea deal at the time of trial, though he admittedly hoped
      to make one, was apparently true, and it was appropriate for the
      prosecutor to note this fact. The suggestion that White’s charges
      were reduced due, at least in part, to his limited involvement was
      likewise accurate and not misleading. Furthermore, the fact that
      White had cooperated and was testifying in the hope that it would
      help reduce his ultimate criminal liability was clear to everyone and
      was not “obscured” by the prosecutor’s remarks. There was no
      prosecutorial misconduct here.

DeRosa I, 89 P.3d at 1148 (internal paragraph numbers and footnotes omitted).

      In this federal habeas appeal, DeRosa asserts that he “has rebutted by clear

and convincing evidence the OCCA’s conclusion there ‘apparently’ was no deal

with White at the time of trial.” Aplt. Br. at 51. According to DeRosa, the

prosecutor “knew there was a deal” and he in fact “reduced White’s charges to


                                        55
accessory after-the-fact prior to . . . DeRosa’s preliminary hearing despite the fact

White’s admitted actions clearly made him responsible for the murders as a

principal.” Id. DeRosa argues that “[w]hen [the prosecutor] argued ‘there’s no

deal,’ he knew White had kept his agreement to testify against . . . DeRosa,” and

“also knew he had, at least tacitly, agreed to reward White with a favorable

recommendation as to his sentence.” Id. Lastly, DeRosa asserts, “[o]n January

14, 2002, less than two months after . . . DeRosa was sentenced, White pled guilty

to the two accessory charges and was sentenced to two concurrent 25 years [sic]

sentences, with the last 7 years of each sentence suspended,” and the prosecutor

“signed off on White’s plea agreement.” Id. at 50.

      Contrary to DeRosa’s assertions, he has not rebutted by clear and

convincing evidence the OCCA’s finding that there was no evidence of a deal

between White and the prosecutor at the time of trial. To be sure, it was

uncontroverted that the prosecutor reduced White’s charges prior to DeRosa’s

trial. But the reasons for doing so appear clear: the substantial, if not

overwhelming, evidence established that White merely acted as a driver for

DeRosa and Castleberry. Further, although White may have, at the time of trial,

been hopeful of receiving a favorable deal with the prosecutor, there is simply no

evidence that a deal existed at the time of trial. See United States v. Molina, 75

F.3d 600, 602 (10th Cir. 1996) (“The mere fact that . . . witnesses were

subsequently allowed to plead on favorable terms is not evidence that plea

                                          56
agreements were secretly reached prior to the witnesses’ testimony and

improperly withheld from the defense.”). Instead, the evidence indicates only

that White, with the prosecutor’s agreement, pled guilty to the accessory charges

at some point after DeRosa’s trial. Moreover, as the OCCA noted, DeRosa’s trial

counsel was able to cross-examine White at trial about his hope for a favorable

deal, and thereby placed White’s credibility at issue before the jury. Notably,

however, White’s testimony was corroborated by a substantial amount of other

evidence, including the testimony of Castleberry.

      Thus, in sum, the OCCA reasonably concluded that the prosecutor did not

engage in misconduct in denying the existence of a deal with White.

      c) Demeaning DeRosa’s right to remain silent

      DeRosa next contends that the prosecutor, in questioning witnesses Kendall

Ballew, the former LeFlore County Sheriff, and Shawn Ward, an investigator

employed by the Leflore County District Attorney’s office, “impermissibl[y] . . .

denigrat[ed] . . . DeRosa’s right to remain silent.” Aplt. Br. at 56. Ballew and

Ward were the two law enforcement officers who traveled to Corpus Christi,

Texas, to take Castleberry and DeRosa into custody. The prosecutor asked

Ballew whether he talked to Castleberry upon taking him into custody, and

Ballew testified that Castleberry made a statement to him. The prosecutor in turn

elicited testimony from Ward that Castleberry gave consent to search his vehicle

(i.e., the vehicle that he and DeRosa drove to Corpus Christi), and that

                                         57
Castleberry subsequently pled guilty to two counts of murder. DeRosa complains

that the prosecutor in first-stage closing arguments in turn made the following

remarks that, he asserts, indirectly criticized DeRosa’s decision to remain silent:

       Well, the defense has made great hay and will continue to make great
       hay with who actually puts the defendant [DeRosa] in the
       [Plummers’] house. Well, Mr. Castleberry testified, putting the
       defendant in the house, putting a knife in his hand and causing the
       initial stab wounds on both of the victims. And yet, the defense
       would have you believe that he is doing that simply because he has
       reached a plea agreement with the State. That the only reason that he
       took the stand to testify was to save his own life. That’s what
       they’re going to tell you, but you need to remember a very important
       fact, and that’s the last fact you heard before we closed our evidence
       yesterday, and that is that Mr. Castleberry made a statement about
       what happened in the Plummer’s household to Sheriff Kendall
       Ballew in Corpus Christi, Texas, on the day he was arrested; the day
       after the charges were filed and the warrant’s [sic] issued for his
       arrest. Before he ever had an opportunity to talk to anybody who
       could have reached a plea agreement with them, he gave the same
       core statement that he testified to. So if his motivation to give that
       statement is that he’s saving his life with a plea agreement, those two
       things just don’t fit. He made that statement because his conscience
       required him to. He made that statement because he knew he was
       had. He made that statement because it was the right thing to do, and
       he’s not going home. He’s already pled guilty. He’s done the right
       thing.

Tr. at 531-32. 4

       DeRosa presented this claim to the OCCA on direct appeal. The OCCA

rejected it, stating:

              DeRosa also complains about a number of closing-argument


       4
        DeRosa’s defense counsel did not lodge a contemporaneous objection to
these comments.

                                         58
prosecutorial remarks, including a particular characterization of
Castleberry’s confession to police, just after he was arrested. The
substance of this confession was brought out through the testimony
of Sheriff Kendall Ballew, who arrested Castleberry. FN114 * * *
DeRosa argues that the prosecutor “went too far with this argument,”
because by describing Castleberry’s actions as “the right thing to
do,” he was inviting the jury to draw a negative inference about
DeRosa’s constitutionally-protected decisions to remain silent and go
to trial.

      FN114 .Castleberry had testified earlier in the trial and
      been cross-examined about the timing of and rationale
      for his coming forward. Although DeRosa objected to
      Ballew’s confession testimony at trial, he now
      acknowledges that it was appropriate to allow this
      testimony, to rebut defense counsel’s implied accusation
      of recent fabrication and/or improper motive.

       Since DeRosa did not object to this remark, all but plain error
has been waived. [footnote omitted] The reference to Castleberry
doing “the right thing” came up within a list of reasons that the
district attorney offered as possible rationales for his decision to
confess. No evidence was offered regarding Castleberry’s actual
reasons; and the jury would most likely have understood the
prosecutor’s remarks as merely hypothesizing about why an
individual who fled the State, after participating in two murders,
would confess a few days later.

       Directly contrasting one individual’s decision to confess and
plead guilty with that of a defendant who chooses to remain silent
and go to trial—particularly if the first decision is described as “the
right thing to do”—could constitute an undue burdening of a
defendant’s Fifth and Sixth Amendment rights. That is not, however,
what happened in this case. FN116 While prosecutors must guard
against remarks that could unduly burden a defendant’s exercise of
constitutional rights, appellate courts must evaluate prosecutorial
remarks within the specific context within which they arise, and not
presume that a prosecutor intends—or that a jury will
comprehend—an oblique but inappropriate interpretation, rather than
a more direct, lawful one. FN117 This Court finds that the district
attorney’s remarks did not burden DeRosa’s exercise of his

                                  59
      constitutional rights; nor did the remarks violate due process.

            FN116 .The prosecutor did not suggest that Castleberry’s
            choices should be compared with those of DeRosa in
            this regard. And the current case is totally unlike
            Griffin v. California, 380 U.S. 609, 85 S.Ct. 1229, 14
            L.Ed.2d 106 (1965), in which the trial court instructed
            the jury that it could infer guilt from the defendant’s
            decision to remain silent, under conditions where it
            could reasonably be expected that an innocent person
            would speak up, and in which the prosecutor argued to
            the jury that it should do so in the case at issue. Id. at
            609–15, 85 S.Ct. at 1230–33.

            FN117 . See DeChristoforo, 416 U.S. at 647, 94 S.Ct. at
            1873 (“[A] court should not lightly infer that a
            prosecutor intends an ambiguous remark to have its most
            damaging meaning or that a jury, sitting through lengthy
            exhortation, will draw that meaning from the plethora of
            less damaging interpretations.”). While the suggestion
            that the prosecutor’s remarks served as an indirect
            criticism of DeRosa’s failure to confess and plead guilty
            is interesting and thought-provoking, this interpretation
            is not the most natural one—which probably explains
            why no one on DeRosa’s defense team, which included
            current appellate counsel, objected at the time.

DeRosa I, 89 P.3d at 1147-48 (internal paragraph numbers omitted).

      In this federal habeas appeal, DeRosa argues that the OCCA unreasonably

concluded that the prosecutor’s remarks did not burden the exercise of his

constitutional right to remain silent. He argues that, because “[t]here were two

murder suspects presented to the jury, one who made use of his Fifth Amendment

rights, and one who waived his Fifth Amendment rights,” “[t]he obvious and clear

implication [of the prosecutor’s remarks] is that if Castleberry’s confession and


                                        60
guilty plea were the right thing, then Derosa’s invocation of his constitutional

rights was the wrong thing.” Aplt. Br. at 58.

      We conclude, however, that the OCCA reasonably applied the principle

outlined by the Supreme Court in Donnelly, i.e., that a reviewing “court should

not lightly infer that a prosecutor intends an ambiguous remark to have its most

damaging meaning or that a jury, sitting through lengthy exhortation, will draw

that meaning from the plethora of less damaging interpretations.” 416 U.S. at

647. Although DeRosa asserts that the prosecutor’s remarks in his case were not

ambiguous, we disagree. The prosecutor’s remarks, considered as a whole, were

clearly intended to rebut the assertion by DeRosa’s defense counsel that

Castleberry had, in exchange for a plea deal with the prosecution, provided false

testimony about DeRosa’s involvement in the robbery and murders. And although

the prosecutor’s specific remarks about Castleberry doing “the right thing”

perhaps could be interpreted as a comment on DeRosa’s silence, the more natural

and reasonable interpretation, as the OCCA effectively concluded, is that the

prosecutor was simply asserting that Castleberry was following his conscience

and telling the truth about what had happened. 5

      d) Attacking/accusing defense counsel of lying



      5
        Even if we were to conclude that the prosecutor’s remarks were intended
as an improper comment on DeRosa’s decision to remain silent, the resulting
error was harmless, given the substantial evidence of DeRosa’s guilt.

                                         61
      DeRosa contends that “[d]uring the presentation of witnesses and in closing

argument, the prosecutor tainted the jury and imposed his personal view of the

evidence by unfairly attacking defense counsel and accusing him of lying.” Aplt.

Br. at 60.

      DeRosa raised this same claim on direct appeal. The OCCA outlined the

background facts relevant to the claim before rejecting the claim on the merits:

              The challenged remark, which was actually a question, must be
      understood within the context in which it arose. Daniel Wilson, who
      shared a cell with DeRosa in the LeFlore County Jail during October
      of 2000, testified for the State as a “jailhouse informant.” FN83 He
      testified that although DeRosa did not initially talk about what he
      had done, he eventually “started coming out with more and more of
      it,” to both Wilson and another cellmate.

             FN83 .
                 On cross-examination, Wilson testified that he and
             DeRosa shared a cell together for part of September of
             2000, though DeRosa was not even arrested until
             October 4, 2000.

             Most of the story that Wilson ascribed to DeRosa was
      consistent with the testimony of Castleberry and White. FN84
      According to this story, DeRosa planned the crime, and he and
      Castleberry entered the home after Mrs. Plummer came to the door.
      After they were inside, they began “demanding the money and stuff.”
      DeRosa held a knife to Mr. Plummer, while Castleberry held a knife
      to Mrs. Plummer. Everything was going according to plan, until
      Mrs. Plummer “started rebelling” and “fighting back.” Castleberry
      then started stabbing her; and when Mr. Plummer tried to come
      forward and help his wife, DeRosa “went ahead and done what he
      had to do.” FN85

             FN84 . On appeal, DeRosa correctly points out that parts
             of Wilson’s account are inconsistent with other evidence
             presented at trial. For example, Wilson’s story describes
             DeRosa as hanging back, while Castleberry initially

                                         62
      went to the Plummers’ door alone; names Castleberry,
      instead of DeRosa, as the person who initially stabbed
      Mrs. Plummer; and refers to both men taking a “shower”
      afterward. Defense counsel was free to point out these
      inconsistencies at trial.

      FN85 .Wilson testified that DeRosa told him that after
      they killed the Plummers and stole their truck, they met
      Scotty White and put the truck in the water. Wilson
      described DeRosa as “real cocky” that no one was going
      to find any evidence, because they had taken the knives,
      one of which was a “fold-up knife” and the other of
      which was a “regular straight knife,” put them in a sock,
      and thrown them into the water, off to the side of the
      truck. According to Wilson, DeRosa stated that they ate
      at Taco Bell afterwards, with money taken from the
      Plummers, and that “everything went perfect” until
      White came forward.

       Defense counsel attempted to establish that Wilson had agreed
to testify, and had probably “enhanced” his testimony, in order to
obtain a favorable plea bargain on numerous charges he had
previously been facing. FN86 Wilson testified that he had not been
given and did not expect to receive any special treatment in his own
cases, based upon either the information he provided or his testimony
against DeRosa. [footnote omitted] In fact, Wilson maintained that
he first contacted law enforcement about DeRosa on January 22,
2001, the very day that he entered a plea bargain resolving his three
different cases.

      FN86 .
           The exhibits entered into evidence at trial indicate
      that Wilson had previously been facing charges in three
      separate LeFlore County cases. In CF–2000–147, he
      was charged with one count of Larceny of a Motor
      Vehicle, as well as four other counts. Although the
      original information is not included in the record,
      Wilson admitted at trial that the four other counts were
      two counts of Assault and Battery with a Dangerous
      Weapon, one count of First–Degree Burglary, and one
      count of Kidnapping. In CF–2000–331, Wilson was
      charged with one count of Feloniously Pointing a

                                 63
      Firearm. In CF–2000–385, Wilson was charged with a
      felony count of Running a Road Block, as well as four
      misdemeanor counts (Eluding a Police Officer, Driving
      Without a Driver's License, False Report of Theft of a
      Vehicle, and Obstructing an Officer). A “second page,”
      alleging a prior felony conviction for Escape From
      County Jail, was filed in all three cases. It should be
      noted, however, that the sole felony count in
      CF–2000–385 was dismissed at the preliminary hearing
      in that case, on October 3, 2000—before DeRosa was
      even arrested. Hence only four misdemeanor counts
      were at issue in that case.

       On this date Wilson did resolve his three cases in a very
favorable manner. FN88 Wilson testified that as he sat in the hallway
of the LeFlore County Courthouse, after entering his pleas, he saw
Shawn Ward walking down the hall and told Ward that he might have
“something that could help” in DeRosa’s case and that he knew
where the knives were. Ward, who was the main investigator in the
Plummer case, had previously been a police officer and knew Wilson
from arresting him in the past. According to Wilson, Ward asked
him why he was in the courthouse and the status of his cases, but did
not pursue his offer of information or set up any further meeting. FN89
Wilson testified that he did not have any further contact with Ward
until he wrote him a letter, from the Lawton Correctional Facility, on
June 14, 2001. FN90

      FN88 . Exhibits admitted into evidence at trial indicate
      that on January 22, 2001, Wilson pled guilty to Larceny
      of a Motor Vehicle, in CF–2000–147, and Feloniously
      Pointing a Firearm, in CF–2000–331. The four other
      counts in CF–2000–147 were dismissed; the “second
      page” was dismissed in both cases; and CF–2000–385,
      with its four remaining misdemeanor counts, was
      dismissed entirely. Pursuant to the plea bargain
      resolving these cases, Wilson was sentenced, on the two
      counts upon which he was convicted, to seven years
      imprisonment, with the first two in DOC custody and the
      other five suspended, to be run concurrently. Wilson
      testified at DeRosa’s trial that he believed he had “about
      fifty-something days” remaining on his incarceration at

                                  64
      that time.

      FN89 .On re-direct examination, Wilson testified that the
      written plea agreement, summarizing the deal he had
      obtained, was completed and signed before he ever saw
      Ward that January afternoon.

      FN90 . In the letter, which was admitted as an exhibit at
      trial, Wilson wrote that he was contacting Ward because
      he had not heard from him and that he was still available
      to help if they needed him. The letter also stated, “I still
      need those dates before I could sit down and state all
      that right.” The letter noted that Wilson had about six
      months left on his sentence.

       Defense counsel cross-examined Wilson vigorously, and often
sarcastically, about the numerous serious charges he was facing
before his plea bargain; the things he had been accused of doing; the
possible lengthy sentences on those charges, particularly in light of
his prior conviction; other prior convictions and the effects of drug
usage; FN91 the fact that Wilson was represented by the same
attorneys who represented Scotty White; the fact that the prosecutor
who dismissed the various charges against him was also one of the
prosecutors in DeRosa’s case; and the fact that Wilson’s ultimate
sentence was only seven years, with only two in actual custody.
Defense counsel openly mocked Wilson’s claim that his favorable
plea deal was unrelated to his current testimony. FN92 He also
suggested that Wilson’s request for “dates,” in his letter to Ward,
was part of a State effort to help Wilson craft his testimony against
DeRosa.

      FN91 .
           Wilson admitted to drug convictions in California
      and Arkansas during his testimony.

      FN92 .
           Defense counsel asked, “And we’re to have it—to
      understand that you have no deals in this case at all,
      right?”. He also chided that Wilson must have “the
      world’s best attorney.”

       After the lengthy testimony of Wilson was completed, the
State called Shawn Ward to the stand. After going through his

                                  65
background and qualifications, the district attorney asked, “How
often do you commit conspiracies to get people thrown in the
penitentiary?”. Defense counsel immediately objected; and at the
bench conference that followed, the district attorney defended his
question by asserting that defense counsel had spent “the last half
hour” suggesting that there was a conspiracy between his office and
Daniel Wilson. FN93 The court ultimately found that the State was
entitled to put on evidence to rebut the defense inference that there
was a plea agreement, but that the word “conspiracy” was too
argumentative.

      FN93 .
           Defense counsel responded to the district attorney’s
      assertion that he had implied there was a conspiracy,
      saying, “Well, I didn’t say it though.” A heated
      exchange between the two attorneys followed, in which
      the court had to remind them to address the court and
      not each other.

       Ward then testified about the circumstances surrounding his
conversation with Daniel Wilson on January 22, 2001. FN94 Ward
flatly denied that he intervened in any way to influence Wilson’s plea
bargain or his sentence. Ward noted that he saw Wilson in the
courtroom hallway again some time later, on the day Wilson was
there for sentencing. Ward testified that Wilson said DeRosa was
being “very open with him,” but that Wilson wanted Ward to find out
the date that another inmate left the LeFlore County Jail, and that the
“dates” mentioned in Wilson’s letter was really just a reference to
this request. FN95

      FN94 .Ward testified that he did talk to Wilson that
      afternoon and that Wilson said he was in court settling
      some charges. Ward testified that although Wilson
      claimed to have information regarding DeRosa, Ward
      told him that he did not want to talk to him until Wilson
      had settled his own cases.

      FN95 .Ward testified that Wilson told him that DeRosa
      did not start opening up until after inmate J.R. Green
      was gone. Wilson had earlier testified that DeRosa was
      afraid of Green.


                                  66
      The district attorney’s questioning of Ward that immediately
followed is the subject of DeRosa’s claim on appeal.

      Q. So this letter that you got from him refers to dates
      was where you provided the specific dates of this crime
      so Daniel could make up his story?

      A. No.

      Q. In fact, the date was the day that Glover Green left
      for LARC?

      A. That’s exactly the date I provided him.

      Q. So the questions we heard Mr. Rowan ask a while
      ago are not true?

      A. No, sir; they are not.

      Q. So it’s a good questions [sic] who’s lying in that—

At that point defense counsel objected, sought a bench conference,
and moved for a mistrial. The trial court, without a bench
conference, immediately sustained the objection and admonished the
jury “to disregard the last statement by the D.A.” The court then
overruled the defense motion for a mistrial.

       DeRosa acknowledges the general rule in Oklahoma that a jury
admonishment to disregard a prejudicial remark cures any error.
DeRosa correctly notes, however, that comments by a prosecutor that
are “unusually egregious” and “so prejudicial that they would
undoubtedly taint the verdict” are an exception to this general rule.
[footnote omitted] In such cases, even an admonishment by the trial
court could be inadequate to cure the error, and a defendant could be
entitled to relief on appeal. In order to determine whether an
improper remark or improper testimony rises to this level of
prejudice, this Court must evaluate both the improper statement(s)
and the evidence presented in the case as a whole. [footnote omitted]

      The State’s arguments, (1) that the district attorney did not
“even present[ ] a complete thought,” because the challenged

                                  67
question was interrupted by an objection, and (2) that the district
attorney “did not directly call defense counsel a ‘liar,’” are not
well-taken. While it may be strange to refer to a question as “not
true” or to suggest that a person is “lying” due to the way that he or
she is asking questions, the clear import of the district attorney’s
questions was to accuse defense counsel of lying; and DeRosa’s jury
would have understood this. As such, the district attorney’s behavior
was clearly improper. [footnote omitted] The prosecutor was entitled
to rebut the inference that Wilson’s testimony had been influenced by
a “secret deal” with the State and to suggest that the jury should not
be misled in this regard. He should not, however, have resorted to a
personal attack on defense counsel. FN99

      FN99 .This Court recognizes that previous and subsequent
      remarks by defense counsel also crossed the line of
      appropriate representation, but such remarks did not
      justify corresponding inappropriate behavior on the part
      of the State. This Court likewise rejects the State’s
      argument that by asserting a particular theory or
      defense, “defense counsel put his own credibility at
      issue.”

        Nevertheless, this Court is confident that the district attorney’s
remarks did not influence or taint the verdict in this case. [footnote
omitted] Despite defense counsel’s suggestions to the contrary,
Daniel Wilson’s testimony was not critical, or even particularly
significant, to the State’s case against DeRosa. The core of the
State’s case was the testimony of the two men with whom DeRosa
plotted and accomplished the robbery/murder of Curtis and Gloria
Plummer, i.e., Eric Castleberry and Scotty White. The compelling
testimony of these men was fundamentally consistent and was
corroborated by the physical evidence. DeRosa’s conviction was
further supported by the testimony of other persons to whom he had
made incriminating statements, including Daniel Wilson. FN101 Yet
even if Wilson’s testimony were entirely eliminated from DeRosa’s
trial, this Court has no doubt that the result of the trial, both the
convictions and the death sentences, would have been the same.
DeRosa has not shown that his right to due process, or any other
constitutional right, was prejudiced by the district attorney’s
remarks. Hence his claim is rejected in its entirety.


                                   68
             FN101 .
                   These persons include Chris Ford, Officer David
             Leal, Justin Wingo, and Daniel Wilson.

DeRosa I, 89 P.3d at 1141-45 (internal paragraph numbers omitted).

      In this federal habeas appeal, DeRosa argues that “[t]he OCCA’s

determination that Wilson’s testimony was not particularly significant [wa]s an

unreasonable determination.” Aplt. Br. at 62. “The prosecution,” he argues,

“clearly characterized Wilson’s testimony as critical, so much so it said DeRosa’s

defense was to ‘get rid of Danny Wilson’s testimony somehow because Danny

Wilson’s testimony cooks his . . . goose.’” Id. (quoting Tr. at 552).

      A review of the entire trial transcript, however, establishes that DeRosa’s

arguments are baseless. To be sure, the prosecutor, during first-stage oral

arguments, did argue that defense counsel needed “to get rid of Danny Wilson’s

testimony somehow because Danny Wilson’s testimony cooks his client’s goose,

and the way he’s chosen to get rid of it is to say that one of my assistant district

attorneys conspired with one of my investigators to get his client.” Tr. at 552.

But the prosecutor’s purpose in doing so was not to assert that Danny Wilson was

the prosecution’s key witness, but rather simply to counter defense counsel’s

assertion that there was some type of conspiracy or agreement between Wilson

and Ward, whereby Wilson provided false testimony to assist the prosecution.

Indeed, as the OCCA reasonably noted in rejecting this claim, it is quite clear

from reviewing the trial transcript that Wilson was a relatively minor witness, and


                                          69
that his testimony was by no means crucial. Instead, the key testimony came

from Castleberry and White. Thus, as the OCCA concluded, it is clear that the

outcome of both the guilt and sentencing phases of trial would have been the

same had Wilson not testified.

      e) Vouching for the honesty and credibility of prosecution witnesses

      Related to his claim regarding witness Wilson, DeRosa contends that the

prosecutor also engaged in misconduct and violated DeRosa’s right to a fair trial

by vouching for the credibility of the prosecution’s witnesses, including

investigator Ward, during first-stage closing arguments. The OCCA rejected this

claim on the merits (along with some related claims), stating as follows:

             DeRosa also challenges the following statements by the district
      attorney, as examples of him asserting his own credibility as a basis
      for convicting DeRosa: (1) that it “offended” him that defense
      counsel was calling Shawn Ward a “liar”; (2) that “I promise you one
      thing: We’ve got more than enough to do up here than sit around and
      trump up cases against people in the community”; and (3) that
      defense counsel’s attack on Daniel Wilson’s credibility was “a
      common defense tool” to put everyone on trial but the defendant. All
      of these remarks were in response to defense counsel’s suggestion
      that Wilson had a “secret deal” with the State, which Ward was
      dishonestly denying, [footnote omitted] and the broader defense
      theme that the case against DeRosa was based not on actual guilt, but
      on the State’s desire to “get him,” through the bartered testimony of
      its witnesses.

             Defense counsel objected to the remark about Shawn Ward on
      the ground that he had not actually called the various witnesses
      “liars.” FN120 We find that any inappropriate suggestion within the
      remark—such as the prosecutor’s personal belief in Ward’s
      credibility—was minimal, and that the remark did not affect the
      verdicts in DeRosa’s case. Objections to the second two statements

                                         70
were sustained, and the jury was admonished to disregard them.
DeRosa argues that despite these admonishments, these remarks help
establish “a pattern of prosecutorial misconduct that infected
appellant’s trial with unfairness.” DeRosa further argues that even if
improper witness testimony and prosecutorial remarks did not affect
the guilt-stage verdicts in his trial, they could have affected the
jury’s decision to sentence him to death. FN121

      FN120 .   Not surprisingly, this objection was overruled.

      FN121 .DeRosa’s only specific complaints regarding the
      second stage of his trial are the district attorney’s
      reference to Dr. Wanda Draper’s “career as a
      professional witness,” and his continuing use of the
      terms “Papa” and “Mama Glo.” The trial court
      sustained defense counsel’s objection to the
      “professional witness” comment and admonished the
      jury to disregard it.

       This Court has recognized a number of instances of
prosecutorial misconduct during DeRosa’s trial—including
suggesting that defense counsel was “lying” and inappropriately
attempting to align the State with the victims—and found that a
particular statement by witness Janet Tolbert was improper. FN122
This Court notes that even though some of the district attorney’s
remarks crossed the line of appropriate representation, many of these
remarks were in direct response to defense counsel’s own
overzealous arguments. FN123 Ultimately, DeRosa has failed to show
either that his trial was so infected by misconduct and unfair
testimony as to violate due process, or that his death sentences were
obtained through a violation of the Eighth Amendment. DeRosa was
convicted and sentenced to death based upon the facts of his crime
and the aggravating circumstances in the case, rather than any
improper remarks by the district attorney or State witnesses. Hence
the current claim is rejected.

      FN122 .
            In making its ultimate evaluation of the
      fundamental fairness of DeRosa’s trial, this Court has
      considered all of these circumstances, including the
      prosecutorial remarks to which objections were
      sustained and about which the jury was admonished.

                                     71
             FN123 .
                   See Darden[ v. Wainwright], 477 U.S. [168,] 182
             [(1986)] (noting that “[m]uch of the objectionable
             content” within the prosecutor's argument “was invited
             by or was responsive to” defense counsel’s earlier
             argument).

DeRosa I, 89 P.3d at 1148-49 (internal paragraph numbers omitted).

      DeRosa complains that “[t]he OCCA did not employ the Chapman

[harmless-beyond-a-reasonable-doubt] standard” in assessing the harmlessness of

the prosecutor’s comments, and thus “its determination was unreasonable.” Aplt.

Br. at 68. But even assuming that the OCCA did err in this regard, we are bound

to apply “the more forgiving standard of review” outlined in Brecht v.

Abrahamson, 507 U.S. 619 (1993), under which an error is deemed harmless

unless it “had substantial and injurious effect or influence in determining the

jury’s verdict,” Fry v. Pliler, 551 U.S. 112, 116 (2007) (internal quotation marks

omitted). And we conclude, having reviewed the trial transcript, that the

prosecutor’s statements did not have a substantial and injurious effect or

influence in determining the jury’s verdict. Rather, the jury’s first-stage verdict

was amply, if not overwhelmingly, supported by the prosecution’s evidence. And

we conclude the same holds true for the jury’s second-stage sentencing verdict.

      f) Referring to victims as “Papa” and “Mama Glo”

      DeRosa contends the prosecutor violated his right to a fair trial by

repeatedly referring to the victims as “Papa” and “Mama Glo,” rather than using

their real names. Relatedly, DeRosa contends the prosecutor acted improperly

                                         72
and violated DeRosa’s right to a fair trial during closing arguments by thanking

the jury on behalf of the victims’ family. According to DeRosa, these actions by

the prosecutor “encouraged the jurors to develop improper sympathy for the

victims.” Aplt. Br. at 72.

      DeRosa asserted this same claim on direct appeal. The OCCA rejected it,

stating as follows:

             The district attorney repeatedly referred to the victims as
      “Papa” and “Mama Glo.” FN107 Defense counsel objected to the use
      of these terms of endearment during the testimony of the State’s first
      witness, Roger Murray (the ranch hand who discovered the Plummer
      bodies). FN108 During a bench conference, defense counsel objected to
      the prosecutor’s use of the nicknames and asked that the victims be
      referred to by their actual names. The objection was overruled by
      the trial court without comment; and the district attorney continued
      referring to “Papa” and “Mama Glo” throughout his questioning of
      Murray, as well as during his closing arguments for both stages of
      DeRosa’s trial. FN109

             FN107 .The other two prosecutors who participated in the
             trial referred to the victims by their more formal, given
             names.

             FN108 .
                   Murray referred to Curtis Plummer as “Papa” and
             referred to Gloria Plummer as “Mama Glo.”

             FN109 .Gloria Plummer’s sister, Jo Milligan, was the only
             other witness who ever referred to “Papa” and “Mama
             Glo,” and she did so only one time, during the second
             stage of trial. Milligan also called the victims “Curt”
             and “Glo.” Janet Tolbert, the Plummers’ only child,
             consistently referred to her parents as “mother” and
             “daddy.” Hence the State’s argument that the victims
             were generally referred to as “Papa” and “Mama Glo” is
             not supported by the record, nor is the argument that the
             district attorney used these nicknames merely to make

                                        73
             its first witness more comfortable, since he began using
             the familial names in the first lines of his opening
             statement.

             DeRosa characterizes the district attorney’s use of these
      familiar names as an improper attempt to align himself with the
      victims. DeRosa notes that the district attorney also thanked the jury
      “on behalf of the victims.” FN110 This Court finds that the district
      attorney did improperly seek to align himself with the victims and
      that the trial court erred by overruling DeRosa’s objection to this
      attempt. FN111 We do not conclude, however, that the trial court’s
      ruling amounted to an abuse of discretion or that the prosecutor’s
      actions had any effect upon the verdicts. DeRosa was found guilty
      and sentenced to death based upon the overwhelming and properly
      admitted evidence in the case. Within the context of the entire trial,
      the prosecutor’s actions were not so prejudicial that they rendered
      DeRosa’s trial fundamentally unfair or his death sentence unreliable.

             FN110 .During his guilt-stage closing argument, the
             district attorney stated, “Now, on behalf of the family
             and the State of Oklahoma, I want to say thank you for
             your jury service.”

             FN111 .
                   See Tobler v. State, 1984 OK CR 90, 688 P.2d
             350, 356. Standing alone, the prosecutor’s “thank you”
             statement was not significant in this regard—nor was it
             objected to—though it did add to the potential harm
             from the use of the familial references.

DeRosa I, 89 P.3d at 1146 (internal paragraph numbers omitted).

      We conclude, after reviewing the trial transcript, that the OCCA’s harmless

error analysis was reasonable. And although DeRosa asserts in this appeal that

the prosecutor’s comments specifically violated his Eighth Amendment right to a

fair and reliable sentencing proceeding, the transcript of the sentencing

proceeding clearly indicates otherwise. Unlike in Caldwell, the prosecutor’s


                                         74
comments did not result in the jury “believ[ing] that the responsibility for

determining the appropriateness of the defendant’s death rest[ed] elsewhere.” 472

U.S. at 328-39. Nor did the prosecutor’s comments appear to impact the

reliability of the jury’s second-stage verdict. Finally, and relatedly, the

prosecutor’s comments were not significant enough to cause the jury to base its

second-stage verdict on “caprice or emotion,” rather than “reason.” Gardner, 430

U.S. at 358. In other words, the comments were harmless because they did not

have a “substantial and injurious effect or influence in determining the jury’s

verdict.” Fry, 551 U.S. at 116 (internal quotation marks omitted).

      g) Questions/comments designed to limit consideration of mitigating
      evidence

      DeRosa contends the prosecutor violated his Eighth and Fourteenth

Amendment rights by asking questions of potential jurors during voir dire

“designed to educate [them] that evidence that did not reduce guilt or moral

culpability was not to be considered by them.” Aplt. Br. at 78. “The types of

mitigating evidence dismissed in this questioning,” he asserts, “included classic

kinds of mitigating evidence: family history, bad childhood, lack of brain

function, lack of capacity.” Id. DeRosa argues that the prosecutor then

“continued this theme in [second-stage] closing argument” by asserting that

DeRosa would claim the crimes were the fault of others, including his parents, the

daycare center, his grandmother, and the military. Id.


                                          75
      The problem for DeRosa is that he never presented these arguments to the

Oklahoma state courts. To be sure, in his application for post-conviction relief,

DeRosa argued that his trial counsel was ineffective for failing to object to the

district attorney’s purported efforts, during voir dire and at second-stage closing

arguments, to unconstitutionally limit DeRosa’s mitigating evidence (the OCCA

declined to review this claim, concluding it was procedurally barred due to

DeRosa’s failure to assert it on direct appeal). But at no time has DeRosa ever

directly brought the purported prosecutorial misconduct to the OCCA’s attention;

he did not, for example, include it in his direct appeal brief, even though he

argued other examples of purported prosecutorial misconduct.

      Were DeRosa to now attempt to return to the OCCA and file a second

application for post-conviction relief raising the claim, it would clearly be

procedurally barred. The applicable rule of the OCCA provides that “a second

application for post-conviction relief must be filed within sixty days from the date

a previously unavailable factual basis for an application is discovered.” Smith v.

State, 245 P.3d 1233, 1238 (Okla. Crim. App. 2010) (citing Rule 9.7(G)(3), Rules

of the Oklahoma Court of Criminal Appeals, Title 22, Ch. 18, App. (2010)).

Because DeRosa was obviously aware of the factual basis for the claim at the

time he filed his initial application for post-conviction relief, he is now well

outside the sixty-day window afforded by the OCCA’s rule and thus would be

procedurally barred from filing a second application for post-conviction relief

                                          76
based upon this claim of prosecutorial misconduct.

      And DeRosa has made no attempt to overcome this anticipatory procedural

bar to federal habeas review. As we have noted, DeRosa cannot make a credible

claim of actual innocence, and thus cannot rely on the “fundamental miscarriage

of justice” exception to procedural bar. Coleman, 501 U.S. at 750. Further,

DeRosa has made no attempt to argue cause and prejudice, i.e., that his appellate

or post-conviction counsel was ineffective for failing to raise the claim. 6 Thus,

the claim is procedurally barred.

      h) Cumulative prosecutorial misconduct

      Finally, DeRosa argues that the various instances of prosecutorial

misconduct cited in his brief, considered cumulatively, created fundamental

unfairness at both stages of his trial. The OCCA concluded that the allegations of

prosecutorial misconduct (save for the last claim, which, as we have noted, was

never raised in state court), considered together with the alleged introduction of

improper victim-impact evidence, did not result in fundamental unfairness.

      In our view, this conclusion is entirely reasonable. As we have explained,

the evidence of DeRosa’s guilt was extremely strong, if not overwhelming.



      6
         Even if DeRosa could overcome the anticipatory procedural bar, we would
reject the claim on the merits. In particular, considering all of the evidence
presented at trial, as well as the instructions given by the state trial court to the
jury, DeRosa was not prejudiced by the prosecutor’s purported attempt to limit
the mitigating evidence.

                                         77
Likewise, the aggravating factors found by the jury were amply supported by the

evidence. Considering the evidence and trial proceedings as a whole, we

conclude that the jury was able to judge the evidence fairly, notwithstanding the

various instances of prosecutorial misconduct alleged by DeRosa. We in turn

conclude, therefore, that neither stage of trial was rendered fundamentally unfair

by the cumulative effect of the alleged misconduct.

                              Victim-impact testimony

      In Proposition Three of his appellate brief, DeRosa contends that the

introduction at his trial of improper victim-impact evidence violated his rights

under the Eighth Amendment. In support, DeRosa first asserts that “[u]nofficial

victim[-]impact evidence was presented . . . in the guilt phase of trial,” Aplt. Br.

at 82 (italics in original), when Janet Tolbert, the Plummers’ only daughter,

testified. “In response to a simple request to point to suspect DeRosa in the

courtroom and identify him by his appearance,” DeRosa asserts, “Tolbert angrily

lost control and lashed out emotionally against him,” id. at 83. Specifically, the

following exchange occurred between the prosecutor and Tolbert:

      Q. Could you point to him and describe how he appears to you
      today?

      A. You really don’t want me to say that, and I’d be thrown out of
      here. I’m sorry.

      Q. Well, I’m asking you –

             [DEFENSE COUNSEL]: Judge, may I approach the bench?

                                          78
              THE COURT: Yes.

              [DEFENSE COUNSEL]: Judge, these prosecutors know full
              well what this witness is going to say when she took the stand
              and had to identify Mr. DeRosa. This outburst may have been
              prevented, and I think that this gratuitous dramatic statements
              [sic] by the witness demands for a mistrial.

              THE COURT: Overruled.

Tr. at 66-67. 7

       DeRosa further contends that “[d]uring official victim-impact evidence [at]

the second stage of trial, the anger, and the errors, continued to accumulate.”

Aplt. Br. at 84 (italics in original). “Janet Tolbert,” DeRosa asserts, “angrily

directed her remarks not only to the jury, but specifically to [him].” Id. As

examples, DeRosa points to the following statements by Tolbert:

       I think of how the pain and terror my mother and daddy must have
       suffered at the time of their murders. The horror and betrayal they
       felt . . . .

Tr. at 588.


       7
         As so-called “unofficial” victim-impact evidence, DeRosa also alleges
that a family member of the Plummers (specifically their granddaughter Tonya)
“flipped the bird” at him during trial. Aplt. Br. at 83-84. Although DeRosa’s
counsel brought this issue to the attention of the trial judge, the trial judge stated
on the record: “Well, I have not noticed anything and I don’t think the jury has
noticed anything like that. [District attorney], I’ll direct that you go out and
advise that witness that if I see her doing it and I’m going to start watching her,
and if I see her do anything like that, she’ll be banished from this courtroom, and
she’ll be placed in the county jail.” Tr. at 209.
       Notably, DeRosa did not raise this as an issue either in direct appeal or in
his application for post-conviction relief, and thus we conclude the issue is
procedurally barred.

                                          79
      Although [the execution of DeRosa] will not bring them back to us, it
      will give us some peace of mind. Our family has suffered enough
      because of this man. My family pleads with you to give the death
      penalty.

Id. at 589.

      Similarly, DeRosa argues, Jo Milligan, Gloria Plummer’s sister, provided

improper victim-impact testimony by testifying as follows:

      . . . my sister and brother-in-law [died in a] horrible, heinous way . . .

Id. at 590.

      I can only hear [my sister] in my dreams, and so many times it is . . .
      screams of pain and fear.

Id.

      Knowing that she suffered pain and terror in her last moments is
      devastating. Knowing that she felt horror and betrayal from people
      that they knew and trusted is devastating. They were helpless,
      knowing that they were going to die . . . .

Id. at 591.

      In short, DeRosa argues, “Janet Tolbert and Jo Milligan’s testimony

characterized the crime and the pain the victims felt in an inflammatory way, and

Janet Tolbert pleaded with the jury on behalf of her entire family to sentence

James DeRosa to death.” 8 Aplt. Br. at 85 (italics in original).




      8
        Both Tolbert and Milligan read to the jury written statements they had
prepared prior to trial. The statements now challenged by DeRosa were contained
in those written statements.

                                          80
      a) Clearly established federal law

      DeRosa identifies Booth v. Maryland, 482 U.S. 496 (1987), and Payne v.

Tennessee, 501 U.S. 808 (1991), as providing the clearly established federal law

applicable to this claim. In Booth, the Court held “that evidence and argument

relating to the victim and the impact of the victim’s death on the victim’s family

are inadmissible [under the Eighth Amendment] at a capital sentencing hearing.”

Payne, 501 U.S. at 830 n.2. That holding was overruled by the Court in Payne.

Id. at 830 and n.2. “Booth also held that the admission of a victim’s family

members’ characterizations and opinions about the crime, the defendant, and the

appropriate sentence violates the Eighth Amendment.” Id. at 830 n.2. Payne did

not overrule this portion of Booth. Id. Thus, it remains constitutionally improper

for the family members of a victim to provide “characterizations and opinions

about the crime, the defendant, and the appropriate sentence” during the penalty

phase of a capital case. Welch v. Sirmons, 451 F.3d 675, 703 (10th Cir. 2006),

overruled on other grounds by Wilson v. Workman, 577 F.3d 1284 (10th Cir.

2009) (en banc) (applying de novo standard of review in circumstances where

state habeas petitioner presents an ineffective assistance of counsel claim and the

state appellate court declined to supplement the original trial record with outside

evidence proffered by the petitioner).

      b) The OCCA’s resolution of DeRosa’s claims

      DeRosa raised these same arguments (except for his argument regarding a

                                           81
member of the Plummer family gesturing to him) on direct appeal. In doing so,

however, he did not argue that Janet Tolbert’s first-stage testimony constituted

“unofficial” victim-impact testimony. Instead, he argued simply that she

provided “prejudicial testimony,” and he argued that her testimony in that regard,

when combined with the alleged prosecutorial misconduct, violated his right to a

fair trial. In a separate part of his direct appeal brief, DeRosa argued that the

second-stage testimony of Tolbert and Milligan constituted improper victim-

impact testimony.

      The OCCA rejected DeRosa’s challenge to Tolbert’s first-stage testimony

(i.e., what DeRosa now classifies as “unofficial” victim-impact testimony),

stating as follows:

      DeRosa argues that the trial court “should at least have sustained
      Appellant’s objection and admonished the jury to disregard Tolbert’s
      uncalled for comment.” DeRosa did not, however, actually object to
      Tolbert’s testimony or ask for such an admonishment, which, based
      upon the rest of the trial, would certainly have been given if it had
      been requested. This Court finds that although Tolbert’s comment
      was improper, the record does not suggest that the State could have
      anticipated her response; nor does it suggest that the comment was so
      prejudicial that it contributed to DeRosa’s convictions or his
      sentences.

DeRosa I, 89 P.3d at 1145 (internal footnote omitted). In turn, the OCCA

concluded that, even when considered with “some of the district attorney’s

remarks [that] crossed the line of appropriate representation,” Tolbert’s first-stage

testimony did not “violate due process,” or result in DeRosa’s “death sentence


                                          82
[being] obtained through a violation of the Eighth Amendment.” Id. at 1149.

      The OCCA also rejected DeRosa’s challenge to the second-stage testimony

of Tolbert and Milligan:

             DeRosa argues that the victim impact testimony of Tolbert and
      Milligan amounted to a “hyper-emotional plea for revenge” and
      focused too much on the emotional impact of the murders. The
      governing Oklahoma statute defines “victim impact” evidence as
      follows: “information about the financial, emotional, psychological,
      and physical effects of a violent crime on each victim and members
      of their immediate family, . . . circumstances surrounding the crime,
      the manner in which it was perpetrated, and the victim’s opinion of a
      recommended sentence.” [footnote omitted] This Court has
      recognized that victim impact testimony should generally be
      restricted to these issues, though it can also be used to give the jury
      “a quick glimpse” of the life of the victim, to demonstrate “those
      unique characteristics which define the individual who has died,” and
      to show “why the victim should not have been killed.” [footnote
      omitted]

             While a substantial portion of the victim impact testimony of
      Tolbert and Milligan did address the emotional and psychological toll
      that the Plummer murders caused in their lives, their testimony was
      not exclusively emotional. Tolbert testified that the murder of her
      parents caused her to have sleepless nights, nightmares, and
      post-traumatic stress disorder. Milligan testified that the murders
      caused her “many sleepless nights, nightmares, acid reflux and upset
      stomach, post-traumatic stress disorder and all of its components,
      such as memory loss, depression, tears—oh, so many tears—anger,
      and physical pain in my heart.” Milligan also noted that the loss of
      her sister left her without someone to consult with about “what to do
      about our mother.”

             Both women, who lived near the Plummer home, mentioned
      that they had interacted with Curtis and Gloria Plummer on a daily
      basis and now could no longer do so. In addition, both women
      offered a “quick glimpse” into the lives and character traits of the
      Plummers. FN133 This Court finds that the testimony of Tolbert and
      Milligan did not go beyond the bounds of acceptable victim impact

                                        83
testimony in this regard, and rejects DeRosa’s first challenge to it.

      FN133 .Tolbert noted that they were “good, hard-working
      people” and had “helped a lot of people in this county.”
      Milligan testified that they were “wonderful people”
      who “helped so many people,” had many friends, “loved
      their family,” and “loved life.”

       DeRosa also argues that the victim impact evidence presented
during his trial contained inappropriate characterizations of his crime
and an improper recommendation regarding his sentence. He makes
a general challenge to this evidence, as well as a challenge to the
particular evidence presented in his case.

       DeRosa first asserts that this Court has erroneously interpreted
the Supreme Court’s decision in Payne v. Tennessee, [footnote
omitted] to allow for victim recommendations regarding the
defendant’s sentence, as well as victim characterizations of the
crime. This Court has recently noted that although the Supreme
Court had earlier forbidden such evidence, the decision in Payne left
open the question of the validity of such evidence. FN135 The
legislature of this State has specifically provided for the admission of
this kind of victim impact evidence. [footnote omitted] And this
Court has rejected claims like DeRosa’s in the past. [footnote
omitted] The Court will not re-examine the issue here.

      FN135 . See Murphy v. State, 2002 OK CR 24, 47 P.3d
      876, 885 (noting that Payne opinion explicitly “left open
      the question about admissibility of victim impact
      evidence regarding characterizations and opinions about
      the crime, the defendant, and the appropriate sentence”);
      see also Payne, 501 U.S. at 830 n. 2, 111 S.Ct. at 2611
      n. 2 (recognizing that although Booth v. Maryland, 482
      U.S. 496, 107 S.Ct. 2529, 96 L.Ed.2d 440 (1987), held
      that “the admission of a victim’s family members’
      characterizations and opinions about the crime, the
      defendant, and the appropriate sentence” violated the
      Eighth Amendment, the Court’s ruling in Payne was
      “limited” to its conclusions about the admissibility of
      evidence about the victim and the effect of the victim’s
      death on the family, since other types of victim impact

                                   84
      evidence were not at issue in Payne).

       Regarding the specific testimony presented during his trial,
DeRosa argues that the testimony of Tolbert and Milligan exceeded
the bounds of an appropriate sentencing recommendation and
contained improper characterizations of his crime. FN138 This Court
has reviewed all of the victim impact testimony and finds that the
testimony did go too far, particularly in terms of Tolbert’s emotional
plea for the death penalty and Milligan’s speculative and
inflammatory claims about the victims’ experience of their attack.
[footnote omitted] Nevertheless, the testimony was not “so unduly
prejudicial” that it rendered DeRosa’s trial “fundamentally unfair” or
his sentencing “unreliable.” [footnote omitted] This Court rejects
DeRosa’s specific challenges to the testimony of Tolbert and
Milligan, as well as his claim that the overall effect of their victim
impact testimony created an unconstitutional risk that his jury would
be unable to make a reliable sentencing determination in his
case. FN141

      FN138 .
            Tolbert recommended that the jury sentence
      DeRosa to death, saying, “I ask you, the jury, for justice.
      Although this will not bring them back to us, it will give
      us some peace of mind. Our family has suffered enough
      because of this man. My family pleads with you to give
      the death penalty.” Although Milligan did not provide a
      sentencing recommendation, she did provide a number
      of characterizations of the crime. In particular, she
      referred to “the horrible, heinous way in which they
      died” and that Gloria Plummer “suffered pain and terror
      in her last moments” and that she “felt horror and
      betrayal from people that they knew and trusted.”
      Milligan also referred to the Plummers as “helpless,
      knowing they were going to die . . . .”

      FN141 .
            The victim impact statements in this case raise
      very serious questions, particularly Tolbert’s sentencing
      recommendation, which violates our clearly established
      caselaw regarding the authorized “concise” and
      “unamplified” format for such recommendations.
      Nevertheless, this was a premeditated, gruesome,
      heinous crime against two innocent victims, and the rest

                                  85
             of the trial was remarkably error free. There is no real
             doubt about DeRosa’s guilt. Similarly, there is virtually
             no doubt that the jury in this case would have imposed
             two death sentences even without the erroneous victim
             impact testimony. Although I personally have qualms
             about whether we should ever substitute our judgment
             for that of a jury, I recognize that this Court has applied
             a harmless error analysis in this context before, see
             Cargle, 909 P.2d at 835, and I really have no doubt that
             the erroneous victim impact testimony had no bearing on
             the jury’s decision to sentence DeRosa to death for his
             crimes.

Id. at 1151-52.

      c) § 2254(d)(1) analysis

      The question we must address is whether the OCCA’s conclusions were

contrary to, or an unreasonable application of, clearly established federal law. To

be sure, the OCCA was correct in concluding that the witnesses’ characterizations

of the crime and what the victims likely thought or felt were improperly admitted.

But, in suggesting that a trial court can permissibly allow a victim impact witness

to testify as to a recommended sentence for a capital defendant, so long as that

recommendation is not overly emotional, the OCCA’s analysis was clearly

contrary to Payne and Booth. As a result, the OCCA’s prejudice analysis

necessarily failed to take into account the full scope of the constitutional errors

that resulted from the admission of the challenged victim impact testimony, and

thus is not entitled to any deference in this federal habeas proceeding.

      We therefore proceed to “determine de novo whether the erroneous


                                          86
admission of [all of the challenged] victim impact testimony so clearly swayed

the jury as to cause [DeRosa] actual prejudice as required by Brecht.” Welch v.

Workman, 639 F.3d 980, 1002 (10th Cir. 2011). “In doing so, we are mindful

that ‘an error that may justify reversal on direct appeal will not necessarily

support a collateral attack on a final judgment.’” Id. (quoting Brecht, 507 U.S. at

634).

        As we have noted, the prosecution alleged, and the jury found, the

existence of two aggravating factors with respect to each of the murders. The

evidence presented by the prosecution, which was essentially uncontroverted,

overwhelmingly supported the jury’s findings. Further, the jury was properly

instructed by the trial court on the use of mitigating evidence and its role in the

sentencing deliberations, as well as the proper role of victim-impact evidence.

State ROA at 533-35. Consequently, we conclude that the admission of the

improper portions of the victim impact testimony did not have a “substantial and

injurious effect or influence in determining the jury’s verdict.” Fry, 551 U.S. at

116 (internal quotation marks omitted).

        AFFIRMED.




                                          87